Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 1 of 92




                EXHIBIT A
      Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 2 of 92



                                                                       Account No. 1-53523
                                                                        Policy No. 1063282

                          SUCCESSIVE RENEWAL AGREEMENT

This Agreement is a part of this Policy, and the terms and conditions of this Policy are amended,
as follows:

This Company will renew this Policy for a twelve (12)- month term, effective on each of the
Successive Renewal Dates listed below, provided that no Expiration Condition, as described
below, occurs. It is further agreed that rates will not be adjusted on such Successive Renewals.
However, the costs for CYBER ADDITIONAL COVERAGES, CYBER TIME ELEMENT
COVERAGE EXTENSIONS, earth movement, terrorism and flood (as such coverage may
apply under this Policy) are not part of this agreement and the Company will determine the costs
for these covers on such successive renewals.

Should an Expiration Condition occur, then the Policy will expire at the end of the applicable
twelve (12)- month term, all coverage under the Policy will cease and terminate, and the
remaining Successive Renewals, if any, will not take place. The Company will provide not less
than sixty (60) days’ notice of any termination triggered by an Expiration Condition.

Instead of terminating the Policy, this Company may, at its sole discretion, propose changes to the
Policy’s terms and conditions related to the Expiration Condition. If the Insured agrees to the
revised terms and conditions as proposed by the Company, then the Policy will be renewed with
the revised terms and conditions, effective as of the next Successive Renewal Date.

Expiration Condition(s)

             1) A broadly applied action taken by the reinsurance industry or by governing or
                regulatory bodies that affects the Company’s ability to renew the terms and
                conditions as of any Successive Renewal Date.

             2) Protection against loss or damage, including loss prevention programs, is
                reduced from what existed at inception. However, this condition shall not apply
                if such protection is restored as soon as practical after discovery.

             3) The account averages a Loss Ratio greater than 70% as measured over the prior
                policy period. Loss ratio is losses paid and reserved less deductible divided by
                earned premium during the period.

Successive Renewal Date(s)

Effective: 15 March 2020 for a twelve (12)- month term
                Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 3 of 92
                                                                         MUTUAL CORPORATION
                                                                         NON-ASSESSABLE POLICY
       Factory Mutual Insurance Company
       P.O. Box 7500
       Johnston, Rhode Island 02919
       1-800-343-7722

DECLARATIONS
Policy No.                                     Previous Policy No.                              DATE OF ISSUE
 1063282                                         1050440                                         13 March 2020


Account No.                                    Replaces Binder No.
 1-53523

In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and of premium charged,
Factory Mutual Insurance Company, hereafter referred to as the Company, does insure:

                  INSURED:
                  Thor Equities, LLC



                                                    (For Complete Title See Policy)


The term of this Policy is from the 15th day of March 2020 to the 15th day of March 2021 at 12:01 a.m., Standard Time, at the
Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
hereinafter excluded, while located as described in this Policy.

By virtue of this Policy and any other policies purchased from the Company being in force, the Insured becomes a member of the
Company, subject to the provisions of its charter and by-laws, and is entitled to one vote either in person or by proxy at any and all
meetings of said Company.

Assignment of this Policy will not be valid except with the written consent of the Company.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part of this
Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in the city of Johnston, R. I.
this 13th day of March 2020.




 _______________________________________________
Authorized Signature                                                 Secretary                               President




Countersigned (if required) this        day of                       _________________________________________________
                                                                                                                              Agent

Florida information: "THIS POLICY CONTAINS A SEPARATE
DEDUCTIBLE FOR HURRICANE LOSSES, WHICH MAY
RESULT IN HIGH OUT-OF-POCKET EXPENSES TO YOU."
Form FMGA DEC                                                                                                    Printed in U.S.A.
7020 (10/13)
Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 4 of 92
              Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 5 of 92




                                    Factory Mutual Insurance Company
                                    Johnston, Rhode Island
                                    A Mutual Corporation




                                    This policy is Non-Assessable.



                                    It is important that the written
                                    portions of all policies covering
                                    the same property read exactly
                                    alike. If they do not, they should
                                    be made uniform at once.




                                   In case of loss notify the company
                                   or its local agent at once in writing.




7019 (9/01)
                Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 6 of 92


       This policy is issued by a mutual company having special regulations lawfully applicable to its organization,
membership, policies, or contracts of insurance of which the following shall apply to and form a part of this policy.

                             EXTRACTS FROM CHARTER OF THIS COMPANY
                            Granted by the General Assembly of the State of Rhode Island

          SECTION 5: Except as hereinafter specifically provided, each natural person, partnership, association, corporation or
legal entity insured on the mutual plan by the Corporation shall be a member of the Corporation during the term of its policy but
no longer, and at all meetings of the members shall be entitled to one vote either in person or by proxy, provided, however, that
where there is more than one insured under any policy, such insureds shall nevertheless be deemed to be a single member of the
Corporation for all purposes. The Corporation may issue policies which do not entitle the insured to membership in the
Corporation nor to participate in its surplus.

         SECTION 10: Upon the termination of the membership of any member, all his or its right and interest in the surplus,
reserves and other assets of the Corporation shall forthwith cease.


                           EXTRACTS FROM THE BY-LAWS OF THIS COMPANY
                                                       Adopted July 13, 2000


         ARTICLE 1 – MEETINGS OF THE MEMBERS

         SECTION 1. Annual Meeting
         The annual meeting of the members shall be held at the principal offices of the Company, or at such other place as may
be stated in the notice of the meeting, at 9:00 a.m. on the second Thursday of April in each year, for the election of directors and
the transaction of such other business as may be brought before the meeting. If the annual meeting is omitted on the day herein
provided therefor, a special meeting may be held in place thereof; and any business transacted or elections held at such special
meeting shall be as effective as if transacted or held at the annual meeting.




         7019 (9/01)
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 7 of 92
                                                                                                                     Account No. 1-53523
                                                                                                                      Policy No. 1063282


                                              TABLE OF CONTENTS
                                           (Order In Which They Appear)                                                                     Page No.

SUCCESSIVE RENEWAL

DECLARATIONS PAGE

DECLARATIONS
1.      NAMED INSURED AND MAILING ADDRESS ............................................................................ 1
2.      POLICY DATES ................................................................................................................................ 1
3.      INSURANCE PROVIDED ................................................................................................................ 1
4.      PREMIUM ......................................................................................................................................... 1
5.      PREMIUM PAYABLE ...................................................................................................................... 1
6.      LOSS ADJUSTMENT/PAYABLE .................................................................................................... 1
7.      DEDUCTIBLE REIMBURSEMENT ................................................................................................ 3
8.      TERRITORY ...................................................................................................................................... 3
9.      JURISDICTION ................................................................................................................................. 3
10.     CURRENCY ...................................................................................................................................... 3
11.     LIMITS OF LIABILITY .................................................................................................................... 3
12.     DEDUCTIBLES ................................................................................................................................. 6

PROPERTY DAMAGE
1.      INSURED PROPERTY ................................................................................................................... 10
2.      EXCLUDED PROPERTY ............................................................................................................... 10
3.      EXCLUSIONS ................................................................................................................................. 11
4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION ........................................... 15
5.      VALUATION................................................................................................................................... 16
6.      ADDITIONAL COVERAGES ........................................................................................................ 17
        CYBER ADDITIONAL COVERAGES .......................................................................................... 18
        A.   DATA RESTORATION ........................................................................................................ 18
        B.   DATA SERVICE PROVIDER PROPERTY DAMAGE ...................................................... 19
        OTHER ADDITIONAL COVERAGES .......................................................................................... 20
        A.   ACCIDENTAL INTERRUPTION OF SERVICES .............................................................. 20
        B.   ACCOUNTS RECEIVABLE ................................................................................................ 21
        C.   AUTOMATIC COVERAGE ................................................................................................. 22
        D.   BRANDS AND LABELS ...................................................................................................... 22
        E.   CLAIMS PREPARATION COSTS ....................................................................................... 22
        F.   COMMUNICABLE DISEASE RESPONSE ........................................................................ 23
        G.   CONSEQUENTIAL REDUCTION IN VALUE ................................................................... 23
        H.   CONTROL OF DAMAGED PROPERTY ............................................................................ 24
        I.   DEBRIS REMOVAL ............................................................................................................. 24
        J.   DECONTAMINATION COSTS ........................................................................................... 24
        K.   ERRORS AND OMISSIONS ................................................................................................ 25
        L.   EXPEDITING COSTS .......................................................................................................... 25
        M. FINE ARTS AND VALUABLE PAPERS AND RECORDS ............................................... 25
        N.   INSTALLMENT OR DEFERRED PAYMENTS ................................................................. 26
        O.   LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ...... 27
        P.   LAW AND ORDINANCE .................................................................................................... 27


Printed 13-Mar-2020                                                                                                                         Page 1
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 8 of 92
                                                                                                                 Account No. 1-53523
                                                                                                                  Policy No. 1063282


                                             TABLE OF CONTENTS
                                          (Order In Which They Appear)                                                                 Page No.

        Q.       LOSS PAYMENT INCREASED TAX LIABILITY ............................................................ 29
        R.       MACHINERY OR EQUIPMENT STARTUP OPTION....................................................... 29
        S.       MISCELLANEOUS PROPERTY ......................................................................................... 30
        T.       OPERATIONAL TESTING .................................................................................................. 31
        U.       PROTECTION AND PRESERVATION OF PROPERTY ................................................... 31
        V.       SERVICE INTERRUPTION PROPERTY DAMAGE ......................................................... 31
        W.       TEMPORARY REMOVAL OF PROPERTY ....................................................................... 32
        X.       TRANSPORTATION ............................................................................................................ 33

TIME ELEMENT
1.      LOSS INSURED .............................................................................................................................. 36
2.      TIME ELEMENT COVERAGES .................................................................................................... 37
        A.   INSURED OPTION ............................................................................................................... 37
        B.   GROSS EARNINGS.............................................................................................................. 37
        C.   GROSS PROFIT .................................................................................................................... 39
        D.   EXTRA EXPENSE ................................................................................................................ 41
        E.   LEASEHOLD INTEREST .................................................................................................... 42
        F.   RENTAL INSURANCE ........................................................................................................ 43
3.      PERIOD OF LIABILITY ................................................................................................................. 43
4.      TIME ELEMENT EXCLUSIONS ................................................................................................... 46
5.      TIME ELEMENT COVERAGE EXTENSIONS ............................................................................ 47
        CYBER TIME ELEMENT COVERAGE EXTENSIONS .............................................................. 47
        A.   DATA SERVICE PROVIDER TIME ELEMENT................................................................ 47
        B.   OWNED NETWORK INTERRUPTION .............................................................................. 48
        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS ............................................... 49
        A.   CIVIL OR MILITARY AUTHORITY .................................................................................. 49
        B.   CONTINGENT TIME ELEMENT EXTENDED ................................................................. 50
        C.   INGRESS/EGRESS ............................................................................................................... 50
        D.   LOGISTICS EXTRA COST .................................................................................................. 51
        E.   SERVICE INTERRUPTION TIME ELEMENT................................................................... 52
        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS ................................................... 54
        A.   ATTRACTION PROPERTY ................................................................................................. 54
        B.   CRISIS MANAGEMENT ..................................................................................................... 54
        C.   DELAY IN STARTUP .......................................................................................................... 55
        D.   EXTENDED PERIOD OF LIABILITY ................................................................................ 55
        E.   INTERRUPTION BY COMMUNICABLE DISEASE ......................................................... 55
        F.   ON PREMISES SERVICES .................................................................................................. 56
        G.   PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT .................... 57
        H.   RELATED REPORTED VALUES ....................................................................................... 57
        I.   RESEARCH AND DEVELOPMENT ................................................................................... 57
        J.   SOFT COSTS ........................................................................................................................ 57

LOSS ADJUSTMENT AND SETTLEMENT
1.      REQUIREMENTS IN CASE OF LOSS .......................................................................................... 58
2.      CURRENCY FOR LOSS PAYMENT............................................................................................. 59


Printed 13-Mar-2020                                                                                                                    Page 2
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
               Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 9 of 92
                                                                                                                     Account No. 1-53523
                                                                                                                      Policy No. 1063282


                                               TABLE OF CONTENTS
                                            (Order In Which They Appear)                                                                   Page No.

3.       PARTIAL PAYMENT OF LOSS SETTLEMENT ......................................................................... 59
4.       COLLECTION FROM OTHERS .................................................................................................... 59
5.       SUBROGATION ............................................................................................................................. 59
6.       COMPANY OPTION ...................................................................................................................... 59
7.       ABANDONMENT ........................................................................................................................... 59
8.       APPRAISAL .................................................................................................................................... 60
9.       SUIT AGAINST THE COMPANY ................................................................................................. 60
10.      SETTLEMENT OF CLAIMS .......................................................................................................... 61

GENERAL PROVISIONS
1.  CANCELLATION/NON-RENEWAL ............................................................................................. 62
2.  INSPECTIONS................................................................................................................................. 62
3.  PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS ................................................... 62
4.  LIBERALIZATION ......................................................................................................................... 63
5.  MISREPRESENTATION AND FRAUD ........................................................................................ 63
6.  LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS ................ 63
7.  OTHER INSURANCE ..................................................................................................................... 65
8.  POLICY MODIFICATION ............................................................................................................. 65
9.  REDUCTION BY LOSS .................................................................................................................. 66
10. SUSPENSION .................................................................................................................................. 66
11. TITLES ............................................................................................................................................. 66
12. ASSIGNMENT ................................................................................................................................ 66
13. DEFINITIONS ................................................................................................................................. 66
SCHEDULE OF LOCATIONS ...............................................................................................APPENDIX A
FLOOD PRONE LOCATIONS............................................................................................... APPENDIX B
WIND AREAS......................................................................................................................... APPENDIX C
SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT, Form
FMG7308, Edition January 2020




Printed 13-Mar-2020                                                                                                                         Page 3
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 10 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282




                                                       DECLARATIONS

        This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL
        LOSS OR DAMAGE, except as hereinafter excluded, while located as described in this Policy.

1.      NAMED INSURED AND MAILING ADDRESS

        Thor Equities, LLC and any subsidiary, and Thor Equities, LLC interest in any partnership or joint
        venture in which Thor Equities, LLC has management control or ownership as now constituted or
        hereafter is acquired, as the respective interest of each may appear; all hereafter referred to as the
        “Insured,” including legal representatives.

        25 West 39th Street
        New York, New York, 10018
        United States of America

2.      POLICY DATES

                      The term of this Policy is:

                      FROM: 15 March 2020 at 12:01 a.m., Standard Time;
                      TO:   15 March 2021 at 12:01 a.m., Standard Time,

                      at the location of property involved as provided in this Policy.

3.      INSURANCE PROVIDED

        The coverage under this Policy applies to property described on the Schedule of Locations or
        covered under the terms and conditions of the AUTOMATIC COVERAGE, ERRORS AND
        OMISSIONS or MISCELLANEOUS PROPERTY provisions, unless otherwise provided.

        Schedule of Locations are as listed on the Schedule of Locations attached to this Policy.

4.      PREMIUM

        This Policy is issued in consideration of an initial premium.

5.      PREMIUM PAYABLE

        Thor Equities, LLC pays the premium under this Policy, and any return of the paid premium
        accruing under this Policy will be paid to the account of Thor Equities, LLC.

6.      LOSS ADJUSTMENT/PAYABLE

        Loss, if any, will be adjusted with and payable to Thor Equities, LLC, or as may be directed by
        Thor Equities, LLC.


Printed 13-Mar-2020                                                                                          Page 1
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 11 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        Additional insured interests will also be included in loss payment as their interests may appear
        when named as additional named insured, lender, mortgagee and/or loss payee either on a
        Certificate of Insurance or other evidence of insurance on file with the Company or named below.

        When named on a Certificate of Insurance or other evidence of insurance, such additional interests
        are automatically added to this Policy as their interests may appear as of the effective date shown
        on the Certificate of Insurance or other evidence of insurance. The Certificate of Insurance or other
        evidence of insurance will not amend, extend or alter the terms, conditions, provisions and limits of
        this Policy.

        The following additional interest(s) is added to the Policy as Mortgagee as their interests may
        appear. Such interests do not extend to any TIME ELEMENT coverage under this Policy.

        Metropolitan Life Insurance Company
        10 Park Avenue
        Morristown, New Jersey 07960

        As respects their interest in Real Property at the following:

           Location No.          Location Description

           IL3                   17 & 27 East Monroe Street
                                 Chicago, Illinois 60603

        Limit of Liability: 606,553,721

        Adding such additional interest(s) does not amend, extend or alter the terms, conditions or
        provisions of this Policy.

        The following additional interest(s) is added to the Policy as Mortgagee as their interests may
        appear. Such interests do not extend to any TIME ELEMENT coverage under this Policy.

        Cantor Commercial Real Estate Lending, L.P.
        Its successors and assigns, as their interests may appear
        110 East 59th Street, 6th Floor
        New York, New York 10022

        As respects their interest in Real Property at the following:




           Location No.          Location Description

           NY78                  164 5th Avenue
                                 New York, New York 10010-5989

        Limit of Liability: 8,140,000


Printed 13-Mar-2020                                                                                          Page 2
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 12 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        Adding such additional interest(s) does not amend, extend or alter the terms, conditions or
        provisions of this Policy.

7.      DEDUCTIBLE REIMBURSEMENT

        At the written request of the Insured, and in accordance with any Certificates of Insurance or other
        written evidence that may then be issued to protect the insurable interests of any third party
        covered hereunder, this Company shall adjust and pay losses in full without regard to any
        deductible provision which would otherwise apply under the terms and conditions of this Policy;
        such loss to be adjusted with Thor Equities LLC and payable to Thor Equities LLC and appropriate
        loss payee(s) as their interests may appear.

        It is further agreed that in any case where a loss is adjusted and payment made in accordance with
        the above, Thor Equities LLC agrees to reimburse this Company as respects such loss payment for
        that amount which is equal to but not exceeding the amount of the deductible that would have been
        applicable had this provision not been in effect. Such reimbursement shall be made within 30 days,
        payable to and forwarded to the Factory Mutual Insurance Company, 300 Kimball Drive, Suite
        200, Parsippany, New Jersey 07054.

8.      TERRITORY

        Coverage as provided under this Policy applies in the United States of America and the
        Commonwealth of Puerto Rico.

9.      JURISDICTION

        This Policy will be governed by the laws of the United States of America.

        Any disputes arising hereunder will be exclusively subject to the jurisdiction of the United States of
        America.

10.     CURRENCY

        All amounts, including deductibles, premiums and limits of liability, indicated in this Policy shall
        be in the currency represented by the three letter currency designation shown. This three letter
        currency designator is defined in Table A.1-Currency and funds code list, International
        Organization for Standardization (ISO) 4217, edition in effect at the inception of this Policy.

11.     LIMITS OF LIABILITY

        The Company’s maximum limit of liability in an occurrence, including any insured TIME
        ELEMENT loss, will not exceed the Policy limit of liability of USD 750,000,000 subject to the
        following provisions:

        A.       Limits of liability and time limits stated below or elsewhere in this Policy are part of, and not
                 in addition to, the Policy limit of liability.

        B.       Limits of liability apply per occurrence, unless otherwise stated.



Printed 13-Mar-2020                                                                                          Page 3
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 13 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        C.       Limits of liability in an occurrence apply to the total loss or damage at all locations and for
                 all coverages involved, including any insured TIME ELEMENT loss, subject to the
                 following provisions:

                 1) when a limit of liability applies as an annual aggregate, the Company’s maximum
                    amount payable will not exceed such limit of liability during any policy year.

                 2) when a limit of liability applies to a location or other specified property, such limit of
                    liability will be the maximum amount payable for all loss or damage at all locations
                    arising from physical loss or damage at such location or to such other specified
                    property.

        D.       Should an occurrence result in liability payable under more than one policy issued to the
                 Named Insured by the Company, or its representative company(ies), the maximum amount
                 payable in the aggregate under all such policies will be the applicable limit(s) of liability
                 indicated in this Policy.


        Applicable Limits of Liability/Time Limits:

        ATTRACTION PROPERTY                                   30 days

        AUTOMATIC COVERAGE                                    90 days, not to exceed USD 100,000,000 per location

        CIVIL OR MILITARY                                     30 days
        AUTHORITY

        CLAIMS PREPARATION COSTS                              USD 200,000

        COMMUNICABLE DISEASE                                  USD 1,000,000 annual aggregate
        RESPONSE
                                                              The Company's maximum limit of liability for
                                                              INTERRUPTION BY COMMUNICABLE DISEASE
                                                              and this coverage combined shall not exceed
                                                              USD 1,000,000 annual aggregate.

        CONTINGENT TIME ELEMENT                               USD 25,000,000
        EXTENDED

        CRISIS MANAGEMENT                                     30 days

        cyber event                                             1.    USD 1,000,000 annual aggregate for
                                                                      DATA RESTORATION and OWNED
                                                                      NETWORK INTERRUPTION combined
                                                                2.    USD 1,000,000 annual aggregate for
                                                                      DATA SERVICE PROVIDER
                                                                      PROPERTY DAMAGE and DATA



Printed 13-Mar-2020                                                                                          Page 4
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 14 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                                                       SERVICE PROVIDER TIME ELEMENT
                                                                       combined
                                                                3.     USD 25,000,000 annual aggregate for
                                                                       physical loss or damage to stock in process
                                                                       or finished goods manufactured by or for
                                                                       the Insured caused by or resulting from a
                                                                       cyber event that impacts the processing,
                                                                       manufacturing, or testing of such property
                                                                       or while it is otherwise being worked on

        DATA RESTORATION                                      USD 10,000,000 annual aggregate

        DATA SERVICE PROVIDER                                 USD 5,000,000 annual aggregate
        PROPERTY DAMAGE and DATA
        SERVICE PROVIDER TIME
        ELEMENT combined

        earth movement                                        USD 250,000,000 annual aggregate, not to exceed the
                                                              following:

                                                                  1.      USD 19,000,000 annual aggregate for
                                                                          property located in California, USA, not to
                                                                          exceed USD 2,500,000 annual aggregate for
                                                                          CONTINGENT TIME ELEMENT
                                                                          EXTENDED, MISCELLANEOUS
                                                                          PROPERTY, DATA SERVICE PROVIDER
                                                                          PROPERTY DAMAGE, DATA SERVICE
                                                                          PROVIDER TIME ELEMENT, SERVICE
                                                                          INTERRUPTION PROPERTY DAMAGE
                                                                          and SERVICE INTERRUPTION TIME
                                                                          ELEMENT combined

        ERRORS AND OMISSIONS                                  USD 100,000,000

        EXPEDITING COSTS and EXTRA                            USD 100,000,000
        EXPENSE combined

        EXTENDED PERIOD OF                                    365 days
        LIABILITY

        fine arts                                             USD 100,000,000, not to exceed USD 10,000 per item
                                                              for irreplaceable fine arts not on a schedule on file
                                                              with the Company

        fines or penalties for breach of                      USD 100,000
        contract or for late or noncompletion
        of orders combined


Printed 13-Mar-2020                                                                                              Page 5
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 15 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        flood                                                 USD 100,000,000, not to exceed USD 2,500,000 for
                                                              Location No. FL01, NY22 and NY23, as described on
                                                              the Schedule of Locations, combined

        GROSS PROFIT                                          12 months, not to exceed 90 days for Ordinary Payroll

        INGRESS/EGRESS                                        30 days

        INTERRUPTION BY                                       365 days, not to exceed USD 1,000,000 annual
        COMMUNICABLE DISEASE                                  aggregate

                                                              The Company's maximum limit of liability for
                                                              COMMUNICABLE DISEASE RESPONSE and this
                                                              coverage combined shall not exceed USD 1,000,000
                                                              annual aggregate.

        LAND AND WATER                                        USD 50,000 annual aggregate
        CONTAMINANT CLEANUP,
        REMOVAL AND DISPOSAL

        LOGISTICS EXTRA COST                                  180 days, not to exceed 200% of the normal cost

        MISCELLANEOUS PROPERTY                                  1.    USD 10,000,000 per location for property
                                                                      at a location
                                                                2.    USD 10,000,000 for property not at a
                                                                      location

        Ordinary Payroll                                      90 days

        SERVICE INTERRUPTION                                  USD 25,000,000
        PROPERTY DAMAGE and
        SERVICE INTERRUPTION TIME
        ELEMENT combined

        valuable papers and records                           USD 100,000,000, not to exceed USD 10,000 per item
                                                              for irreplaceable valuable papers and records not on
                                                              a schedule on file with the Company



12.     DEDUCTIBLES

        Subject to the deductible general provisions stated below, in each case of loss covered by this
        Policy the following deductibles apply per occurrence, for all coverages involved, unless
        otherwise stated:




Printed 13-Mar-2020                                                                                              Page 6
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 16 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        cyber event                                           USD 250,000 for DATA RESTORATION and
                                                              OWNED NETWORK INTERRUPTION

        DATA SERVICE PROVIDER                                 USD 250,000
        PROPERTY DAMAGE and DATA
        SERVICE PROVIDER TIME
        ELEMENT

        earthquake                                            For property located in California, USA:

                                                              Property Damage: 5% per location

                                                              Time Element: 5% per location

                                                              The above are subject to a minimum of USD 100,000
                                                              for Property Damage and Time Element combined per
                                                              location.

        flood                                                 For locations described on Flood Prone Locations,
                                                              Appendix B:

                                                              USD 500,000 per location, except USD 100,000 per
                                                              location subject to the National Flood Insurance
                                                              Program provision in the OTHER INSURANCE clause
                                                              of this policy.

        LOGISTICS EXTRA COST                                  USD 100,000

        wind                                                    1.    For Wind Areas Tier 1 locations described
                                                                      on Wind Areas, Appendix C:

                                                                      Property Damage: 5% per location

                                                                      Time Element: 5% per location

                                                                      The above are subject to a minimum of
                                                                      USD 100,000 for Property Damage and
                                                                      Time Element combined per location.
                                                                2.    For Wind Areas Tier 2 locations described
                                                                      on Wind Areas, Appendix C:

                                                                      Property Damage: 3% per location

                                                                      Time Element: 3% per location

                                                                      The above are subject to a minimum of
                                                                      USD 100,000 for Property Damage and



Printed 13-Mar-2020                                                                                               Page 7
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 17 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                                                      Time Element combined per location.
                                                                3.    For Location No. FL01 and FL02, as
                                                                      described on the Schedule of Locations:

                                                                      Property Damage: 2% per location

                                                                      Time Element: 2% per location

                                                                      The above are subject to a minimum of
                                                                      USD 100,000 for Property Damage and
                                                                      Time Element combined per location.
                                                                4.    For Wind Areas United States Northeast
                                                                      locations described on Wind Areas,
                                                                      Appendix C:

                                                                      USD 100,000 per location

        All Other Loss                                        USD 100,000



        Deductible General Provisions:

        In each case of loss covered by this Policy, the Company will be liable only if the Insured sustains
        a loss, including any insured TIME ELEMENT loss, in a single occurrence greater than the
        applicable deductible specified above, and only for its share of that greater amount.

        A.       For SERVICE INTERRUPTION loss, when a deductible is not specifically stated as
                 applying to SERVICE INTERRUPTION, the deductible applied to the SERVICE
                 INTERRUPTION loss will be the deductible that would apply if the cause of the interruption
                 happened at the insured location that sustains the interruption of the specified services.

        B.       For CONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
                 specifically stated as applying to CONTINGENT TIME ELEMENT EXTENDED, the
                 deductible for CONTINGENT TIME ELEMENT EXTENDED loss will be determined as
                 though the contingent time element location was an insured location under this Policy.

        C.       The stated earthquake deductible will be applied to earthquake loss. The stated flood
                 deductible will be applied to flood loss. The stated wind deductible will be applied to wind
                 loss. The provisions of item E below will also be applied to each.

        D.       When this Policy insures more than one location, the deductible will apply against the total
                 loss covered by this Policy in an occurrence except that a deductible that applies on a per
                 location basis, if specified, will apply separately to each location where the physical damage
                 happened regardless of the number of locations involved in the occurrence.

        E.       Unless stated otherwise, if two or more deductibles apply to an occurrence, the total to be
                 deducted will not exceed the largest deductible applicable. For the purposes of this

Printed 13-Mar-2020                                                                                             Page 8
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 18 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 provision, when a separate Property Damage and a separate Time Element deductible apply,
                 the sum of the two deductibles will be considered a single deductible. If two or more
                 deductibles apply on a per location basis in an occurrence, the largest deductible applying
                 to each location will be applied separately to each such location.

        F.       When a % deductible is stated above, whether separately or combined, the deductible is
                 calculated as follows:

                 Property Damage – % of the value, per the Valuation clause(s) of the PROPERTY
                 DAMAGE section, of the property insured at the location where the physical damage
                 happened.

                 Time Element – % of the full Time Element values that would have been earned in the 12
                 month period following the occurrence by use of the facilities at the location where the
                 physical damage happened, plus that proportion of the full Time Element values at all other
                 locations where TIME ELEMENT loss ensues that was directly affected by use of such
                 facilities and that would have been earned in the 12 month period following the occurrence.

        G.       For insured physical loss or damage:

                 1) to insured fire protection equipment; or

                 2) from water or other substance discharged from fire protection equipment of the type
                    insured,

                 the applicable deductible applying to items 1 or 2 above only will be reduced by fifty percent
                 (50%), per occurrence. However, this provision will not apply to loss or damage resulting
                 from fire or earth movement regardless of whether claim is made for such fire or earth
                 movement.




Printed 13-Mar-2020                                                                                          Page 9
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 19 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                                   PROPERTY DAMAGE

1.      INSURED PROPERTY

        This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, as
        described in the INSURANCE PROVIDED provision or within 1,000 feet/300 metres thereof, to
        the extent of the interest of the Insured in such property:

        A.       Real Property, including new buildings and additions under construction, in which the
                 Insured has an insurable interest.

        B.       Personal Property:

                 1) owned by the Insured.

                 2) consisting of the Insured’s interest as a tenant in improvements and betterments. In the
                    event of physical loss or damage, the Company agrees to accept and consider the
                    Insured as sole and unconditional owner of improvements and betterments,
                    notwithstanding any contract or lease to the contrary.

                 3) of officers and employees of the Insured.

                 4) of others in the Insured’s custody to the extent the Insured is under obligation to keep
                    insured for physical loss or damage insured by this Policy.

                 5) of others in the Insured’s custody to the extent of the Insured’s legal liability for insured
                    physical loss or damage to Personal Property. The Company will defend that portion of
                    any suit against the Insured that alleges such liability and seeks damages for such
                    insured physical loss or damage. The Company may, without prejudice, investigate,
                    negotiate and settle any claim or suit as the Company deems expedient.

        This Policy also insures the interest of contractors and subcontractors in insured property during
        construction at an insured location or within 1,000 feet/300 metres thereof, to the extent of the
        Insured’s legal liability for insured physical loss or damage to such property. Such interest of
        contractors and subcontractors is limited to the property for which they have been hired to perform
        work and such interest will not extend to any TIME ELEMENT coverage provided under this
        Policy.

2.      EXCLUDED PROPERTY

        The following exclusions apply unless otherwise stated in this Policy:

        This Policy excludes:

        A.       currency, money, notes or securities.

        B.       precious metal in bullion form.

        C.       land and any substance in or on land. However, this exclusion does not apply to:


Printed 13-Mar-2020                                                                                          Page 10
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 20 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 1) landscape gardening.

                 2) car parks, parking lots, pavement, roadways, railways, transformer enclosures or
                    walkways.

                 3) fill beneath car parks, parking lots, pavement, roadways, railways, transformer
                    enclosures, walkways, or buildings and structures.

        D.       water. However, this exclusion does not apply to:

                 1) water that is contained within any enclosed tank, piping system or any other processing
                    equipment.

        E.       animals, standing timber or growing crops.

        F.       watercraft or aircraft, except when unfueled and manufactured by the Insured.

        G.       vehicles of officers or employees of the Insured or vehicles otherwise insured for physical
                 loss or damage.

        H.       underground mines or mine shafts or any property within such mine or shaft.

        I.       dams or dikes.

        J.       property in transit, except as otherwise provided by this Policy.

        K.       property sold by the Insured under conditional sale, trust agreement, installment plan or
                 other deferred payment plan after delivery to customers, except as provided by the
                 INSTALLMENT OR DEFERRED PAYMENTS coverage of this Policy.

        L.       electronic data, programs or software, except when incorporated into physical goods
                 intended to be sold as:

                1)    finished goods manufactured by the Insured; or

                2)    other merchandise not manufactured by the Insured,

                or as otherwise provided by the DATA RESTORATION coverage of this Policy.

3.      EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless
        otherwise stated:

        A.       This Policy excludes:

                 1) indirect or remote loss or damage.



Printed 13-Mar-2020                                                                                          Page 11
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 21 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 2) interruption of business, except to the extent provided by this Policy.

                 3) loss of market or loss of use.

                 4) loss or damage or deterioration arising from any delay.

                 5) mysterious disappearance, loss or shortage disclosed on taking inventory, or any
                    unexplained loss.

                 6) loss from enforcement of any law or ordinance:

                      a) regulating the construction, repair, replacement, use or removal, including debris
                         removal, of any property; or

                      b) requiring the demolition of any property, including the cost in removing its debris;

                      except as provided by the DECONTAMINATION COSTS and LAW AND
                      ORDINANCE coverages of this Policy.

                 7) loss resulting from the voluntary parting with title or possession of property if induced
                    by any fraudulent act or by false pretence.

        B.       This Policy excludes loss or damage directly or indirectly caused by or resulting from any of
                 the following regardless of any other cause or event, whether or not insured under this
                 Policy, contributing concurrently or in any other sequence to the loss:

                 1) nuclear reaction or nuclear radiation or radioactive contamination. However:

                      a) if physical damage by fire or sprinkler leakage results, then only that resulting
                         damage is insured; but not including any loss or damage due to nuclear reaction,
                         radiation or radioactive contamination.

                      b) this Policy does insure physical damage directly caused by sudden and accidental
                         radioactive contamination, including resultant radiation damage, from material used
                         or stored or from processes conducted on the insured location, provided that on the
                         date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on
                         the insured location. This coverage does not apply to any act, loss or damage
                         excluded in item B2f of this EXCLUSIONS clause.

                      This exclusion B1 and the exceptions in B1a and B1b do not apply to any act, loss or
                      damage which also comes within the terms of exclusion B2b of this EXCLUSIONS
                      clause.

                 2) a) hostile or warlike action in time of peace or war, including action in hindering,
                       combating or defending against an actual, impending or expected attack by any:

                            (i) government or sovereign power (de jure or de facto);

                            (ii) military, naval or air force; or


Printed 13-Mar-2020                                                                                          Page 12
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 22 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                            (iii) agent or authority of any party specified in i or ii above.

                      b) discharge, explosion or use of any nuclear device, weapon or material employing or
                         involving nuclear fission, fusion or radioactive force, whether in time of peace or
                         war and regardless of who commits the act.

                      c) insurrection, rebellion, revolution, civil war, usurped power, or action taken by
                         governmental authority in hindering, combating or defending against such an event.

                      d) seizure or destruction under quarantine or custom regulation, or confiscation by
                         order of any governmental or public authority.

                      e) risks of contraband, or illegal transportation or trade.

                      f) terrorism, including action taken to prevent, defend against, respond to or retaliate
                         against terrorism or suspected terrorism. However, if direct loss or damage by
                         fire results from any of these acts (unless committed by or on behalf of the Insured),
                         then this Policy covers only to the extent of the actual cash value of the resulting
                         direct loss or damage by fire to property insured. This coverage exception for such
                         resulting fire loss or damage does not apply to:

                            (i) direct loss or damage by fire which results from any other applicable exclusion
                                in the Policy, including the discharge, explosion or use of any nuclear device,
                                weapon or material employing or involving nuclear fission, fusion or radioactive
                                force, whether in time of peace or war and regardless of who commits the act.

                            (ii) any coverage provided in the TIME ELEMENT section of this Policy or to any
                                 other coverages provided in this Policy.

                            Any act which satisfies the definition of terrorism shall not be considered to be
                            vandalism, malicious mischief, riot, civil commotion, or any other risk of physical
                            loss or damage covered elsewhere in this Policy.

                            If any act which satisfies the definition of terrorism also comes within the terms of
                            item B2a of this EXCLUSIONS clause then item B2a applies in place of this item
                            B2f exclusion.

                            If any act which satisfies the definition of terrorism also comes within the terms of
                            item B2b of this EXCLUSIONS clause then item B2b applies in place of this item
                            B2f exclusion.

                            If any act which satisfies the definition of terrorism also comes within the terms of
                            item B2c of this EXCLUSIONS clause then item B2c applies in place of this item
                            B2f exclusion.

                            If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive
                            contamination, this item B2f exclusion applies in place of item B1 of this
                            EXCLUSIONS clause.


Printed 13-Mar-2020                                                                                          Page 13
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 23 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 3) any dishonest act, including but not limited to theft, committed alone or in collusion
                    with others, at any time:

                      a) by an Insured or any proprietor, partner, director, trustee, officer, or employee of an
                         Insured; or

                      b) by any proprietor, partner, director, trustee, or officer of any business or entity (other
                         than a common carrier) engaged by an Insured to do anything in connection with
                         property insured under this Policy.

                      This Policy does insure acts of direct insured physical damage intentionally caused by
                      an employee of an Insured or any individual specified in b above, and done without the
                      knowledge of the Insured. This coverage does not apply to any act excluded in B2f of
                      this EXCLUSIONS clause. In no event does this Policy cover loss by theft by any
                      individual specified in a or b above.

                 4) lack of the following services:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant;

                      b) outgoing sewerage;

                      c) incoming or outgoing voice, data or video,

                      all when caused by an event off the insured location, except as provided in the DATA
                      SERVICE PROVIDER and SERVICE INTERRUPTION coverages of this Policy. But,
                      if the lack of such a service directly causes insured physical damage on the insured
                      location, then only that resulting damage is insured.

        C.       This Policy excludes the following, but, if physical damage not excluded by this Policy
                 results, then only that resulting damage is insured:

                 1) faulty workmanship, material, construction or design from any cause.

                 2) loss or damage to stock or material attributable to manufacturing or processing
                    operations while such stock or material is being processed, manufactured, tested, or
                    otherwise worked on.

                 3) deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent
                    defect.

                 4) settling, cracking, shrinking, bulging, or expansion of:

                      a) foundations (including any pedestal, pad, platform or other property supporting
                         machinery).

                      b) floors.



Printed 13-Mar-2020                                                                                          Page 14
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 24 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      c) pavements.

                      d) walls.

                      e) ceilings.

                      f) roofs.

                 5) a) changes of temperature damage (except to machinery or equipment); or

                      b) changes in relative humidity damage,

                      all whether atmospheric or not.

                 6) insect, animal or vermin damage.

                 7) loss or damage to the interior portion of buildings under construction from rain, sleet or
                    snow, whether or not driven by wind, when the installation of the roof, walls or windows
                    of such buildings has not been completed.

        D.       This Policy excludes the following unless directly resulting from other physical damage not
                 excluded by this Policy:

                 1) contamination, and any cost due to contamination including the inability to use or
                    occupy property or any cost of making property safe or suitable for use or occupancy. If
                    contamination due only to the actual not suspected presence of contaminant(s) directly
                    results from other physical damage not excluded by this Policy, then only physical
                    damage caused by such contamination may be insured. This exclusion D1 does not
                    apply to radioactive contamination which is excluded elsewhere in this Policy.

                 2) shrinkage.

                 3) changes in color, flavor, texture or finish.

4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION

        With respect to situations caused by any date or time recognition problem by electronic data
        processing equipment or media (such as the so-called Year 2000 problem), this Policy applies as
        follows.

        A.       This Policy does not pay for remediation, change, correction, repair or assessment of any
                 date or time recognition problem, including the Year 2000 problem, in any electronic data
                 processing equipment or media, whether preventative or remedial, and whether before or
                 after a loss, including temporary protection and preservation of property. This Policy does
                 not pay for any TIME ELEMENT loss resulting from the foregoing remediation, change,
                 correction, repair or assessment.

        B.       Failure of electronic data processing equipment or media to correctly recognize, interpret,
                 calculate, compare, differentiate, sequence, access or process data involving one or more


Printed 13-Mar-2020                                                                                          Page 15
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 25 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 dates or times, including the Year 2000, is not insured physical loss or damage. This Policy
                 does not pay for any such incident or for any TIME ELEMENT loss resulting from any such
                 incident.

        Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not
        excluded by this Policy that results from a failure of electronic data processing equipment or
        media to correctly recognize, interpret, calculate, compare, differentiate, sequence, access or
        process data involving one or more dates or times, including the Year 2000. Such covered
        resulting physical loss or damage does not include any loss, cost or expense described in A or B
        above. If such covered resulting physical loss or damage happens, and if this Policy provides
        TIME ELEMENT coverage, then, subject to all of its terms and conditions, this Policy also covers
        any insured Time Element loss directly resulting therefrom.

5.      VALUATION

        Adjustment of the physical loss amount under this Policy will be computed as of the date of loss at
        the place of the loss, and for no more than the interest of the Insured.

        Unless stated otherwise in an Additional Coverage, adjustment of physical loss to property will be
        subject to the following:

        A.       On stock in process, the value of raw materials and labor expended plus the proper
                 proportion of overhead charges.

        B.       On finished goods manufactured by the Insured, the regular cash selling price, less all
                 discounts and charges to which the finished goods would have been subject had no loss
                 happened.

        C.       On raw materials, supplies or other merchandise not manufactured by the Insured:

                 1) if repaired or replaced, the actual expenditure incurred in repairing or replacing the
                    damaged or destroyed property; or

                 2) if not repaired or replaced, the actual cash value.

        D.       On exposed films, records, manuscripts and drawings that are not valuable papers and
                 records, the value blank plus the cost of copying information from back-up or from originals
                 of a previous generation. These costs will not include research, engineering or any costs of
                 restoring or recreating lost information.

        E.       On property that is damaged by fire and such fire is the result of terrorism, the actual cash
                 value of the fire damage loss. Any remaining fire damage loss shall be adjusted according
                 to the terms and conditions of the Valuation clause(s) in this section of the Policy and shall
                 be subject to if stated the limit of liability for SUPPLEMENTAL UNITED STATES
                 CERTIFIED ACT OF TERRORISM ENDORSEMENT(S), as shown in the LIMITS OF
                 LIABILITY clause in the DECLARATIONS section.

        F.       On all other property, the lesser of the following:



Printed 13-Mar-2020                                                                                          Page 16
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 26 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 1) The cost to repair.

                 2) The cost to rebuild or replace on the same site with new materials of like size, kind and
                    quality.

                 3) The cost in rebuilding, repairing or replacing on the same or another site, but not to
                    exceed the size and operating capacity that existed on the date of loss.

                 4) The selling price of real property or machinery and equipment, other than stock, offered
                    for sale on the date of loss.

                 5) The cost to replace unrepairable electrical or mechanical equipment, including computer
                    equipment, with equipment that is the most functionally equivalent to that damaged or
                    destroyed, even if such equipment has technological advantages and/or represents an
                    improvement in function and/or forms part of a program of system enhancement.

                 6) The increased cost of demolition, if any, directly resulting from insured loss, if such
                    property is scheduled for demolition.

                 7) The unamortized value of improvements and betterments, if such property is not
                    repaired or replaced at the Insured’s expense.

                 8) The actual cash value if such property is:

                      a) useless to the Insured; or

                      b) not repaired, replaced or rebuilt on the same or another site within two years from
                         the date of loss, unless such time is extended by the Company.

                 The Insured may elect not to repair or replace the insured real or personal property lost,
                 damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement
                 cost basis if the proceeds of such loss settlement are expended on other capital expenditures
                 related to the Insured’s operations within two years from the date of loss. As a condition of
                 collecting under this item, such expenditure must be unplanned as of the date of loss and be
                 made at an insured location under this Policy. This item does not extend to LAW AND
                 ORDINANCE.

6.      ADDITIONAL COVERAGES

        This Policy includes the following Additional Coverages for insured physical loss or damage.

        These Additional Coverages:

        1)       are subject to the applicable limit of liability;

        2)       will not increase the Policy limit of liability; and

        3)       are subject to the Policy provisions, including applicable exclusions and deductibles,



Printed 13-Mar-2020                                                                                          Page 17
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 27 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        all as shown in this section and elsewhere in this Policy.

        CYBER ADDITIONAL COVERAGES

        A.       DATA RESTORATION

                 This Policy covers insured physical loss or damage to electronic data, programs or
                 software.

                 With respect to physical loss or damage to electronic data, programs or software caused
                 by or resulting from a cyber event, this Additional Coverage will apply when the time to
                 recreate or restore such data, programs or software with due diligence and dispatch is in
                 excess of 48 hours.

                 For the purposes of this Additional Coverage, insured data, programs or software can be
                 anywhere worldwide, including while in transit, except in Cuba, Iran, North Korea, Sudan,
                 Syria or Crimea Region of Ukraine.

                 This Additional Coverage also covers:

                 1) the cost of the following reasonable and necessary actions taken by the Insured provided
                    such actions are taken due to actual insured physical loss or damage to electronic data,
                    programs or software:

                      a) actions to temporarily protect and preserve insured electronic data, programs or
                         software.

                      b) actions taken for the temporary repair of insured physical loss or damage to
                         electronic data, programs or software.

                      c) actions taken to expedite the permanent repair or replacement of such damaged
                         property.

                 2) the reasonable and necessary costs incurred by the Insured to temporarily protect or
                    preserve insured electronic data, programs or software against immediately impending
                    insured physical loss or damage to electronic data, programs or software. In the
                    event that there is no physical loss or damage, the costs covered under this item will be
                    subject to the deductible that would have applied had there been such physical loss or
                    damage.

                 Costs recoverable under this Additional Coverage are excluded from coverage elsewhere in
                 this Policy.

                 This Additional Coverage excludes loss or damage to data, programs or software when
                 incorporated into physical goods intended to be sold as:

                 1) finished goods manufactured by the Insured; or

                 2) other merchandise not manufactured by the Insured.


Printed 13-Mar-2020                                                                                          Page 18
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 28 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 DATA RESTORATION Exclusions: As respects DATA RESTORATION, the following
                 applies:

                 1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                    A2, A6, B1, B2, B3a and B4.

                 2) the following additional exclusions apply:

                      This Policy excludes the following, but, if physical damage not excluded by this Policy
                      results, then only that resulting damage is insured:

                      a) errors or omissions in processing or copying.

                      b) loss or damage to data, programs or software from errors or omissions in
                         programming or machine instructions.

                      c) deterioration, inherent vice, vermin or wear and tear.

                 DATA RESTORATION Valuation: On property covered under this Additional Coverage the
                 loss amount will not exceed:

                 1) the cost to repair, replace or restore data, programs or software including the costs to
                    recreate, research and engineer;

                 2) if not repaired, replaced or restored within two years from the date of loss, the blank
                    value of the media.

        B.       DATA SERVICE PROVIDER PROPERTY DAMAGE

                 This Policy covers insured physical loss or damage to insured property at an insured
                 location when such physical loss or damage results from the interruption of off-premises
                 data processing or data transmission services by reason of any accidental event at the
                 facilities of the provider of such services that immediately prevents in whole or in part the
                 delivery of such provided services.

                 For the purposes of this Additional Coverage:

                 1) facilities of the provider of off-premises data processing or data transmission
                    services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                    Crimea Region of Ukraine, and

                 2) an accidental event to satellites will be considered an accidental event at the facilities of
                    the provider.

                 This Additional Coverage will apply when the period of interruption of off-premises data
                 processing or data transmission services as described below is in excess of 24 hours.




Printed 13-Mar-2020                                                                                          Page 19
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 29 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 The period of interruption of off-premises data processing or data transmission services
                 is the period starting with the time when an interruption of provided services happens; and
                 ending when with due diligence and dispatch the service could be wholly restored.

                 Additional General Provisions:

                 1) The Insured will immediately notify the company providing off-premises data
                    processing or data transmission services of any interruption of such services.

                 2) The Company will not be liable if the interruption of such services is caused directly or
                    indirectly by the failure of the Insured to comply with the terms and conditions of any
                    contracts the Insured has entered into for such specified services.

                 DATA SERVICE PROVIDER PROPERTY DAMAGE Exclusions: As respects DATA
                 SERVICE PROVIDER PROPERTY DAMAGE, the following applies:

                 1) Items B4 and C5 of the EXCLUSIONS clause in this section do not apply except for B4
                    with respect to:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                      b) outgoing sewerage.

                 2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

        OTHER ADDITIONAL COVERAGES

        A.       ACCIDENTAL INTERRUPTION OF SERVICES

                 This Policy covers physical damage resulting from changes in temperature or relative
                 humidity to insured property at an insured location when such changes in temperature or
                 relative humidity result from the interruption of services consisting of electricity, gas, fuel,
                 steam, water or refrigeration by reason of any accidental event, other than insured physical
                 loss or damage, at the insured location.

                 This Additional Coverage will apply when the period of service interruption as described
                 below is in excess of 24 hours.

                 The period of service interruption is the period starting with the time when an interruption of
                 specified services happens; and ending when with due diligence and dispatch the service
                 could be wholly restored.



Printed 13-Mar-2020                                                                                          Page 20
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 30 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        B.       ACCOUNTS RECEIVABLE

                 This Policy covers the following directly resulting from insured physical loss or damage to
                 accounts receivable records while anywhere within this Policy’s TERRITORY, including
                 while in transit:

                 1) any shortage in the collection of accounts receivable.

                 2) the interest charges on any loan to offset such impaired collection pending repayment of
                    such uncollectible sum. Unearned interest and service charges on deferred payment
                    accounts and normal credit losses on bad debts will be deducted in determining the
                    amount recoverable.

                 3) the reasonable and necessary cost incurred for material and time required to re-establish
                    or reconstruct accounts receivable records excluding any costs covered by any other
                    insurance.

                 4) any other necessary and reasonable costs incurred to reduce the loss, to the extent the
                    losses are reduced.

                 Accounts receivable records will include accounts receivable records stored as electronic
                 data.

                 In the event of loss, the Insured will:

                 1) use all reasonable efforts, including legal action, if necessary, to effect collection of
                    outstanding accounts receivable.

                 2) reduce loss by use of any suitable property or service:

                      a) owned or controlled by the Insured; or

                      b) obtainable from other sources.

                 3) reconstruct, if possible, accounts receivable records so that no shortage is sustained.

                 The settlement of loss will be made within 90 days from the date of physical loss or damage.
                 All amounts recovered by the Insured on outstanding accounts receivable on the date of loss
                 will belong and be paid to the Company up to the amount of loss paid by the Company. All
                 recoveries exceeding the amount paid will belong to the Insured.

                 ACCOUNTS RECEIVABLE Exclusions: As respects ACCOUNTS RECEIVABLE, the
                 following additional exclusions apply:

                 This Policy does not insure against shortage resulting from:

                 1) bookkeeping, accounting or billing errors or omissions; or

                 2) a) alteration, falsification, manipulation; or


Printed 13-Mar-2020                                                                                          Page 21
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 31 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                      b) concealment, destruction or disposal,

                      of accounts receivable records committed to conceal the wrongful giving, taking,
                      obtaining or withholding of money, securities or other property; but only to the extent of
                      such wrongful giving, taking, obtaining or withholding.

        C.       AUTOMATIC COVERAGE

                 This Policy covers insured physical loss or damage to insured property at any location
                 purchased, leased or rented by the Insured after the inception date of this Policy.

                 This Additional Coverage applies:

                 1) from the date of purchase, lease or rental,

                 2) until the first of the following:

                      a) the location is bound by the Company.

                      b) agreement is reached that the location will not be insured under this Policy.

                      c) the time limit shown in the LIMITS OF LIABILITY clause in the
                         DECLARATIONS section has been reached. The time limit begins on the date of
                         purchase, lease or rental.

        D.       BRANDS AND LABELS

                 If branded or labeled insured property is physically damaged and the Company elects to take
                 all or any part of that property, the Insured may at the Company’s expense:

                 1) stamp “salvage” on the property or its containers; or

                 2) remove or obliterate the brands or labels,

                 if doing so will not damage the property.

                 The Insured must relabel such property or its containers to be in compliance with any
                 applicable law.

        E.       CLAIMS PREPARATION COSTS

                 This Policy covers the actual costs incurred by the Insured:

                 1) of reasonable fees payable to the Insured’s: accountants, architects, auditors, engineers,
                    or other professionals; and

                 2) the cost of using the Insured’s employees,



Printed 13-Mar-2020                                                                                          Page 22
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 32 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 for producing and certifying any particulars or details contained in the Insured’s books or
                 documents, or such other proofs, information or evidence required by the Company resulting
                 from insured loss payable under this Policy for which the Company has accepted liability.

                 This Additional Coverage will not cover the fees and costs of:

                 1) attorneys, public adjusters, and loss appraisers, all including any of their subsidiary,
                    related or associated entities either partially or wholly owned by them or retained by
                    them for the purpose of assisting them,

                 2) loss consultants who provide consultation on coverage or negotiate claims.

                 This Additional Coverage is subject to the deductible that applies to the loss.

        F.       COMMUNICABLE DISEASE RESPONSE

                 If a location owned, leased or rented by the Insured has the actual not suspected presence of
                 communicable disease and access to such location is limited, restricted or prohibited by:

                 1) an order of an authorized governmental agency regulating the actual not suspected
                    presence of communicable disease; or

                 2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                    communicable disease,

                 this Policy covers the reasonable and necessary costs incurred by the Insured at such
                 location with the actual not suspected presence of communicable disease for the:

                 1) cleanup, removal and disposal of the actual not suspected presence of communicable
                    diseases from insured property; and

                 2) actual costs of fees payable to public relations services or actual costs of using the
                    Insured’s employees for reputation management resulting from the actual not suspected
                    presence of communicable diseases on insured property.

                 This Additional Coverage will apply when access to such location is limited, restricted or
                 prohibited in excess of 48 hours.

                 This Additional Coverage does not cover any costs incurred due to any law or ordinance
                 with which the Insured was legally obligated to comply prior to the actual not suspected
                 presence of communicable disease.

        G.       CONSEQUENTIAL REDUCTION IN VALUE

                 This Policy covers the reduction in value of insured merchandise that is a part of pairs, sets,
                 or components, directly resulting from insured physical loss or damage to other insured parts
                 of pairs, sets or components of such merchandise. If settlement is based on a constructive
                 total loss, the Insured will surrender the undamaged parts of such merchandise to the
                 Company.


Printed 13-Mar-2020                                                                                          Page 23
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 33 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



        H.       CONTROL OF DAMAGED PROPERTY

                 This Policy gives control of physically damaged property consisting of finished goods
                 manufactured by or for the Insured as follows:

                 1) the Insured will have full rights to the possession and control of damaged property in the
                    event of insured physical damage to such property provided proper testing is done to
                    show which property is physically damaged.

                 2) the Insured using reasonable judgment will decide if the physically damaged property
                    can be reprocessed or sold.

                 3) property so judged by the Insured to be unfit for reprocessing or selling will not be sold
                    or disposed of except by the Insured, or with the Insured’s consent.

                 4) any salvage proceeds received will go to the:

                      a) Company at the time of loss settlement; or

                      b) Insured if received prior to loss settlement and such proceeds will reduce the amount
                         of loss payable accordingly.

        I.       DEBRIS REMOVAL

                 This Policy covers the reasonable and necessary costs incurred to remove debris from an
                 insured location that remains as a direct result of insured physical loss or damage.

                 This Additional Coverage does not cover the costs of removal of:

                 1) contaminated uninsured property; or

                 2) the contaminant in or on uninsured property,

                 whether or not the contamination results from insured physical loss or damage. This
                 Additional Coverage covers the costs of removal of contaminated insured property or the
                 contaminant in or on insured property only if the contamination, due to the actual not
                 suspected presence of contaminant(s), of the debris resulted directly from other physical
                 damage not excluded by the Policy.

        J.       DECONTAMINATION COSTS

                 If insured property is contaminated as a direct result of insured physical damage and there is
                 in force at the time of the loss any law or ordinance regulating contamination due to the
                 actual not suspected presence of contaminant(s), then this Policy covers, as a direct result of
                 enforcement of such law or ordinance, the increased cost of decontamination and/or removal
                 of such contaminated insured property in a manner to satisfy such law or ordinance. This
                 Additional Coverage applies only to that part of insured property so contaminated due to the



Printed 13-Mar-2020                                                                                          Page 24
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 34 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 actual not suspected presence of contaminant(s) as a direct result of insured physical
                 damage.

                 The Company is not liable for the costs required for removing contaminated uninsured
                 property or the contaminant therein or thereon, whether or not the contamination results
                 from an insured event.

        K.       ERRORS AND OMISSIONS

                 If physical loss or damage is not payable under this Policy solely due to an error or
                 unintentional omission:

                 1) in the description of where insured property is physically located;

                 2) to include any location:

                      a) owned, leased or rented by the Insured on the effective date of this Policy; or

                      b) purchased, leased or rented by the Insured during the term of this Policy; or

                 3) that results in cancellation of the property insured under this Policy;

                 this Policy covers such physical loss or damage, to the extent it would have provided
                 coverage had such error or unintentional omission not been made.

                 It is a condition of this Additional Coverage that any error or unintentional omission be
                 reported by the Insured to the Company when discovered and corrected.

        L.       EXPEDITING COSTS

                 This Policy covers the reasonable and necessary costs incurred:

                 1) for the temporary repair of insured physical damage to insured property;

                 2) for the temporary replacement of insured equipment suffering insured physical damage;
                    and

                 3) to expedite the permanent repair or replacement of such damaged property.

                 This Additional Coverage does not cover costs recoverable elsewhere in this Policy,
                 including the cost of permanent repair or replacement of damaged property.

        M.       FINE ARTS AND VALUABLE PAPERS AND RECORDS

                 This Policy covers insured physical loss or damage to fine arts and valuable papers and
                 records while anywhere within this Policy’s TERRITORY, including while in transit.

                 FINE ARTS AND VALUABLE PAPERS AND RECORDS Exclusions: As respects FINE
                 ARTS AND VALUABLE PAPERS AND RECORDS, the following applies:


Printed 13-Mar-2020                                                                                          Page 25
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 35 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                    A2, A6, A7, B1, B2, B3a and B4.

                 2) the following additional exclusions apply:

                      This Policy excludes:

                      a) currency, money, securities.

                      b) errors or omissions in processing or copying of valuable papers and records, but,
                         if physical damage not excluded by this Policy results, then only that resulting
                         damage is insured.

                      c) deterioration, inherent vice, or wear and tear, but, if physical damage not excluded
                         by this Policy results, then only that resulting damage is insured.

                      d) fungus, mold or mildew unless directly resulting from other physical damage not
                         excluded by this Policy.

                      e) loss or damage to fine arts from any repairing, restoration or retouching process.

                 FINE ARTS AND VALUABLE PAPERS AND RECORDS Valuation: On property covered
                 under this Additional Coverage the loss amount will not exceed the lesser of the following:

                 1) the cost to repair or restore such property to the physical condition that existed on the
                    date of loss.

                 2) the cost to replace.

                 3) the value, if any, designated for the item on the schedule on file with the Company.

                 If a fine arts article is part of a pair or set, and a physically damaged article cannot be
                 replaced, or repaired or restored to the condition that existed immediately prior to the loss,
                 the Company will be liable for the lesser of the full value of such pair or set or the amount
                 designated on the schedule. The Insured agrees to surrender the pair or set to the Company.

        N.       INSTALLMENT OR DEFERRED PAYMENTS

                 This Policy covers insured physical loss or damage to personal property of the type insured
                 sold by the Insured under a conditional sale or trust agreement or any installment or deferred
                 payment plan and after such property has been delivered to the buyer. Coverage is limited to
                 the unpaid balance for such property.

                 In the event of loss to property sold under deferred payment plans, the Insured will use all
                 reasonable efforts, including legal action, if necessary, to effect collection of outstanding
                 amounts due or to regain possession of the property.

                 There is no liability under this Policy for loss:


Printed 13-Mar-2020                                                                                          Page 26
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 36 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 1) pertaining to products recalled including, but not limited to, the costs to recall, test or to
                    advertise such recall by the Insured.

                 2) from theft or conversion by the buyer of the property after the buyer has taken
                    possession of such property.

                 3) to the extent the buyer continues payments.

                 4) not within the TERRITORY of this Policy.

                 INSTALLMENT OR DEFERRED PAYMENTS Valuation: On property covered under this
                 Additional Coverage the loss amount will not exceed the lesser of the following:

                 1) total amount of unpaid installments less finance charges.

                 2) actual cash value of the property at the time of loss.

                 3) cost to repair or replace with material of like size, kind and quality.

        O.       LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                 DISPOSAL

                 This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal
                 of the actual not suspected presence of contaminant(s) from uninsured property consisting
                 of land, water or any other substance in or on land at the insured location if the release,
                 discharge or dispersal of such contaminant(s) is a direct result of insured physical loss or
                 damage to insured property.

                 This Policy does not cover the cost to cleanup, remove and dispose of contamination from
                 such property:

                 1) at any location insured for Personal Property only.

                 2) at any property insured under AUTOMATIC COVERAGE, ERRORS AND
                    OMISSIONS or MISCELLANEOUS PROPERTY coverage provided by this Policy.

                 3) when the Insured fails to give written notice of loss to the Company within 180 days
                    after inception of the loss.

        P.       LAW AND ORDINANCE

                 This Policy covers the costs as described herein resulting from the Insured’s obligation to
                 comply with a law or ordinance, provided that:

                 1) such law or ordinance is enforced as a direct result of insured physical loss or damage at
                    an insured location;

                 2) such law or ordinance is in force at the time of such loss or damage; and


Printed 13-Mar-2020                                                                                          Page 27
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 37 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 3) such location was not required to be in compliance with such law or ordinance prior to the
                    happening of the insured physical loss or damage.

                 Coverage A:

                 The reasonable and necessary costs incurred by the Insured to comply with the enforcement
                 of the minimum requirements of any law or ordinance that regulates the demolition,
                 construction, repair, replacement or use of buildings, structures, machinery or equipment.

                 As respects insured property, this Coverage A covers the reasonable and necessary costs to:

                 1) demolish any physically damaged and undamaged portions of the insured buildings,
                    structures, machinery or equipment.

                 2) repair or rebuild the physically damaged and undamaged portions, whether or not
                    demolition is required, of such insured buildings, structures, machinery or equipment.

                 The Company’s maximum liability for this Coverage A at each insured location in any
                 occurrence will not exceed the actual costs incurred in demolishing the physically damaged
                 and undamaged portions of the insured property plus the lesser of:

                 1) the reasonable and necessary cost, excluding the cost of land, to rebuild on another site;
                    or

                 2) the cost to rebuild on the same site.

                 Coverage B:

                 The reasonable estimated cost to repair, replace or rebuild insured property consisting of
                 buildings, structures, machinery or equipment that the Insured is legally prohibited from
                 repairing, replacing or rebuilding to the same height, floor area, number of units, configuration,
                 occupancy or operating capacity, because of the enforcement of any law or ordinance that
                 regulates the construction, repair, replacement or use of buildings, structures, machinery or
                 equipment.

                 LAW AND ORDINANCE Coverage B Valuation: On property covered under this Coverage
                 B that cannot legally be repaired or replaced, the loss amount will be the difference between:

                 1) the actual cash value; and

                 2) the cost that would have been incurred to repair, replace or rebuild such lost or damaged
                    property had such law or ordinance not been enforced at the time of loss.

                 LAW AND ORDINANCE Exclusions: As respects LAW AND ORDINANCE, the
                 following additional exclusions apply:

                 This Policy does not cover:



Printed 13-Mar-2020                                                                                          Page 28
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 38 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 1) any cost incurred as a direct or indirect result of enforcement of any law or ordinance
                    regulating any form of contamination.

                 2) any machinery or equipment manufactured by or for the Insured, unless used by the
                    Insured in its operation at the location suffering the physical loss or damage.

        Q.       LOSS PAYMENT INCREASED TAX LIABILITY

                 This Policy covers the increase in tax liability as described herein incurred by the Insured.

                 Coverage A:

                 The increase in tax liability from an insured loss at an insured location if the tax treatment
                 of:

                 1) the profit portion of a loss payment under this Policy involving finished stock
                    manufactured by the Insured; and/or

                 2) the profit portion of a TIME ELEMENT loss payment under this Policy;

                 is greater than the tax treatment of profits that would have been incurred had no loss
                 happened.

        R.       MACHINERY OR EQUIPMENT STARTUP OPTION

                 After insured machinery or equipment that has sustained insured physical loss or damage is
                 repaired or replaced and such machinery or equipment is undergoing startup, the following
                 applies:

                 If physical loss or damage of the type insured directly results to such machinery or
                 equipment from such startup, the Insured shall have the option of claiming such resulting
                 insured damage as part of the original event of physical loss or damage or as a separate
                 occurrence.

                 This Additional Coverage applies only:

                 1) to the first startup event after the original repair or replacement; and

                 2) when the first startup event happens during the term of this Policy or its renewal issued
                    by the Company.

                 For the purposes of this Additional Coverage, startup means:

                 1) the introduction into machinery or equipment of feedstock or other materials for
                    processing or handling;

                 2) the commencement of fuel or energy supply to machinery or equipment.




Printed 13-Mar-2020                                                                                          Page 29
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 39 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        S.       MISCELLANEOUS PROPERTY

                 This Policy covers insured physical loss or damage to:

                 1) insured property;

                 2) property of the type insured that is under contract to be used in a construction project at
                    an insured location:

                      a) from the time such property is delivered to the Insured or their contractor (with
                         respect to the property under construction) by the manufacturer or supplier;

                      b) while such property is located at a storage site; and

                      c) while such property is in transit from a storage site to another storage site or to a
                         construction project at an insured location,

                      that does not include any such property owned or rented by the contractor;

                 while anywhere within this Policy’s TERRITORY, including while in transit.

                 This Additional Coverage excludes property covered elsewhere in this Policy.

                 MISCELLANEOUS PROPERTY Exclusions: As respects MISCELLANEOUS
                 PROPERTY, the following additional exclusions apply:

                 1) This Policy excludes:

                      a) transmission and distribution systems not at a location.

                      b) property insured under import or export ocean marine insurance.

                      c) property shipped between continents.

                      d) airborne shipments unless by regularly scheduled passenger airlines or air freight
                         carriers.

                      e) property of others, including the Insured's legal liability for it, hauled on vehicles
                         owned, leased or operated by the Insured when acting as a common or contract
                         carrier.

                 2) This Policy excludes loss or damage directly or indirectly caused by or resulting from
                    the following regardless of any other cause or event, whether or not insured under this
                    Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.




Printed 13-Mar-2020                                                                                          Page 30
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 40 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        T.       OPERATIONAL TESTING

                 This Policy covers insured physical loss or damage to insured property during the period of
                 operational testing.

                 This Additional Coverage excludes property, including stock or material, manufactured or
                 processed by the Insured.

        U.       PROTECTION AND PRESERVATION OF PROPERTY

                 This Policy covers:

                 1) reasonable and necessary costs incurred for actions to temporarily protect or preserve
                    insured property; provided such actions are necessary due to actual, or to prevent
                    immediately impending, insured physical loss or damage to such insured property.

                 2) reasonable and necessary:

                      a) fire department firefighting charges imposed as a result of responding to a fire in, on
                         or exposing the insured property.

                      b) costs incurred of restoring and recharging fire protection systems following an
                         insured loss.

                      c) costs incurred for the water used for fighting a fire in, on or exposing the insured
                         property.

                 This Additional Coverage is subject to the deductible provisions that would have applied had
                 the physical loss or damage happened.

        V.       SERVICE INTERRUPTION PROPERTY DAMAGE

                 This Policy covers insured physical loss or damage to insured property at an insured
                 location when such physical loss or damage results from the interruption of incoming
                 services consisting of electricity, gas, fuel, steam, water, refrigeration or from the lack of
                 outgoing sewerage service by reason of any accidental event at the facilities of the supplier
                 of such service located within this Policy’s TERRITORY, that immediately prevents in
                 whole or in part the delivery of such usable service.

                 This Additional Coverage will apply when the period of service interruption as described
                 below is in excess of 24 hours.

                 The period of service interruption is the period starting with the time when an interruption of
                 specified services happens; and ending when with due diligence and dispatch the service
                 could be wholly restored.

                 Additional General Provisions:




Printed 13-Mar-2020                                                                                          Page 31
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 41 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 1) The Insured will immediately notify the suppliers of services of any interruption of such
                    services.

                 2) The Company will not be liable if the interruption of such services is caused directly or
                    indirectly by the failure of the Insured to comply with the terms and conditions of any
                    contracts the Insured has for the supply of such specified services.

                 SERVICE INTERRUPTION PROPERTY DAMAGE Exclusions: As respects SERVICE
                 INTERRUPTION PROPERTY DAMAGE, the following applies:

                 1) The exclusions in the EXCLUSIONS clause in this section do not apply except for:

                      a) A1, A2, A3, A6, B1, B2, and

                      b) B4 with respect to incoming or outgoing voice, data or video, and

                      c) D1 except with respect to fungus, mold or mildew.

                 2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

        W.       TEMPORARY REMOVAL OF PROPERTY

                 When insured property is removed from an insured location for the purpose of being
                 repaired or serviced or in order to avoid threatened physical loss or damage of the type
                 insured by this Policy, this Policy covers such property:

                 1) while at the premises to which such property has been moved; and

                 2) for physical loss or damage as provided at the insured location from which such
                    property was removed.

                 This Additional Coverage does not apply to property:

                 1) insured, in whole or in part, elsewhere in this Policy.

                 2) insured, in whole or in part, by any other insurance policy.

                 3) removed for normal storage, processing or preparation for sale or delivery.




Printed 13-Mar-2020                                                                                          Page 32
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 42 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        X.       TRANSPORTATION

                 This Policy covers the following personal property, except as excluded by this Policy, while
                 in transit within the TERRITORY of this Policy:

                 1) owned by the Insured.

                 2) shipped to customers under F.O.B., C & F or similar terms. The Insured’s contingent
                    interest in such shipments is admitted.

                 3) of others in the actual or constructive custody of the Insured to the extent of the
                    Insured’s interest or legal liability.

                 4) of others sold by the Insured, that the Insured has agreed prior to the loss to insure
                    during course of delivery including:

                      a) when shipped by the Insured’s direct contract service provider or by the Insured’s
                         direct contract manufacturer to the Insured or to the Insured’s customer.

                      b) when shipped by the Insured’s customer to the Insured or to the Insured’s contract
                         service provider or to the Insured’s contract manufacturer.

                 Coverage Attachment and Duration:

                 1) This Additional Coverage covers from the time the property leaves the original point of
                    shipment for transit until the property arrives at the destination.

                 2) However, coverage on export shipments not insured under ocean cargo policies ends
                    when the property is loaded on board overseas vessels or aircraft. Coverage on import
                    shipments not insured under ocean cargo policies begins after discharge from overseas
                    vessels or aircraft.

                 This Additional Coverage:

                 1) covers general average and salvage charges on shipments covered while waterborne.

                 2) insures physical loss or damage caused by or resulting from:

                      a) unintentional acceptance of fraudulent bills of lading, shipping or messenger
                         receipts.

                      b) improper parties having gained possession of property through fraud or deceit.

                 Additional General Provisions:

                 1) This Additional Coverage will not inure directly or indirectly to the benefit of any
                    carrier or bailee.

                 2) The Insured has permission, without prejudicing this insurance, to accept:


Printed 13-Mar-2020                                                                                          Page 33
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 43 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                      a) ordinary bills of lading used by carriers;

                      b) released bills of lading;

                      c) undervalued bills of lading; and

                      d) shipping or messenger receipts.

                 3) The Insured may waive subrogation against railroads under side track agreements.

                 Except as otherwise stated, the Insured will not enter into any special agreement with
                 carriers releasing them from their common law or statutory liability.

                 TRANSPORTATION Exclusions: As respects TRANSPORTATION, the following applies:

                 1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1
                    through A4, B1 through B4, C1, C3, C5, C6, D1 through D3.

                 2) the following additional exclusions apply:

                      This Policy excludes:

                      a) samples in the custody of salespeople or selling agents.

                      b) property insured under import or export ocean marine insurance.

                      c) waterborne shipments, unless:

                            (i) by inland water; or

                            (ii) by coastal shipments.

                      d) waterborne shipments via Panama Canal or to and from Alaska, the Commonwealth
                         of Puerto Rico, and Hawaii.

                      e) airborne shipments unless by regularly scheduled passenger airlines or air freight
                         carriers.

                      f) property of others, including the Insured’s legal liability for it, hauled on vehicles
                         owned, leased or operated by the Insured when acting as a common or contract
                         carrier.

                      g) any transporting vehicle.

                 TRANSPORTATION Valuation: On property covered under this Additional Coverage the
                 loss amount will not exceed:




Printed 13-Mar-2020                                                                                          Page 34
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 44 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 1) Property shipped to or for the account of the Insured will be valued at actual invoice to
                    the Insured. Included in the value are accrued costs and charges legally due. Charges
                    may include the Insured’s commission as selling agent.

                 2) Property sold by the Insured and shipped to or for the purchaser’s account will be valued
                    at the Insured’s selling invoice amount. Prepaid or advanced freight costs are included.

                 3) Property not under invoice will be valued:

                      a) for property of the Insured, at the valuation provisions of this Policy applying at the
                         place from which the property is being transported; or

                      b) for other property, at the actual cash market value at the destination point on the date
                         of loss,

                      less any charges saved which would have become due and payable upon arrival at
                      destination.




Printed 13-Mar-2020                                                                                          Page 35
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 45 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                                       TIME ELEMENT

        TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT
        COVERAGE EXTENSIONS of this section of the Policy:

        A.       is subject to the applicable limit of liability that applies to the insured physical loss or
                 damage but in no event for more than any limit of liability that is stated as applying to the
                 specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE
                 EXTENSION; and

        B.       will not increase the Policy limit of liability; and

        C.       is subject to the Policy provisions, including applicable exclusions and deductibles,

        all as shown in this section and elsewhere in this Policy.

1.      LOSS INSURED

        A.       This Policy insures TIME ELEMENT loss, as provided in the TIME ELEMENT
                 COVERAGES, directly resulting from physical loss or damage of the type insured:

                 1) to property described elsewhere in this Policy and not otherwise excluded by this Policy
                    or otherwise limited in the TIME ELEMENT COVERAGES below;

                 2) used by the Insured, or for which the Insured has contracted use;

                 3) while located as described in the INSURANCE PROVIDED provision or within 1,000
                    feet/300 metres thereof, or as described in the TEMPORARY REMOVAL OF
                    PROPERTY provision; or

                 4) while in transit as provided by this Policy, and

                 5) during the Periods of Liability described in this section,

                 provided such loss or damage is not at a contingent time element location.

        B.       This Policy insures TIME ELEMENT loss only to the extent it cannot be reduced through:

                 1) the use of any property or service owned or controlled by the Insured;

                 2) the use of any property or service obtainable from other sources;

                 3) working extra time or overtime; or

                 4) the use of inventory,

                 all whether at an insured location or at any other premises. The Company reserves the right
                 to take into consideration the combined operating results of all associated, affiliated or
                 subsidiary companies of the Insured in determining the TIME ELEMENT loss.


Printed 13-Mar-2020                                                                                          Page 36
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 46 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



        C.       This Policy covers expenses reasonably and necessarily incurred by the Insured to reduce the
                 loss otherwise payable under this section of this Policy. The amount of such recoverable
                 expenses will not exceed the amount by which the loss has been reduced.

        D.       In determining the amount of loss payable, the Company will consider the experience of the
                 business before and after and the probable experience during the PERIOD OF LIABILITY.
                 The probable experience will consider any increase or decrease in demand for the Insured’s
                 goods or services during the PERIOD OF LIABILITY, even if such increase or decrease is
                 from the same event that caused physical loss or damage starting the PERIOD OF
                 LIABILITY.

2.      TIME ELEMENT COVERAGES

        A.       INSURED OPTION

                 The Insured has the option to make claim based on either

                 a) GROSS EARNINGS and EXTENDED PERIOD OF LIABILITY; or

                 b) GROSS PROFIT,

                 as described in the TIME ELEMENT section of this Policy and subject to the applicable
                 terms and conditions as may be shown elsewhere.

                 Such option may be exercised at any time prior to the conditions set forth in the
                 SETTLEMENT OF CLAIMS clause in the LOSS ADJUSTMENT AND SETTLEMENT
                 section of this Policy.

                 If such claim involves more than one insured location, including interdependency at one or
                 more insured locations, such claim will be adjusted by using the single coverage option
                 chosen above.

        B.       GROSS EARNINGS

                 Measurement of Loss:

                 1) The recoverable GROSS EARNINGS loss is the Actual Loss Sustained by the Insured
                    of the following during the PERIOD OF LIABILITY:

                      a) Gross Earnings;

                      b) less all charges and expenses that do not necessarily continue during the interruption
                         of production or suspension of business operations or services;

                      c) less ordinary payroll; and

                      d) plus all other earnings derived from the operation of the business.



Printed 13-Mar-2020                                                                                          Page 37
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 47 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      e) Ordinary Payroll, including taxes and charges dependent on the payment of wages:

                            (i) for a period of time of not more than the number of consecutive days shown in
                                the LIMITS OF LIABILITY clause of the DECLARATIONS section
                                immediately following the interruption of production or suspension of business
                                operations or services, and

                            (ii) only to the extent such payroll continues following the loss and would have been
                                 earned had no such interruption happened.

                            However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                            by:

                            (i) providing gainful employment for, or

                            (ii) paying less than the normal salary rate to,

                            all or part of its employees, then the number of consecutive days of Ordinary Payroll
                            may be extended. However, this provision will not increase the total liability of this
                            Company beyond the amount it would have been liable for Ordinary Payroll costs
                            without this provision. Ordinary Payroll does not cover any portion of salaries or
                            wages included in Gross Earnings.

                 2) For the purposes of the Measurement of Loss, Gross Earnings is:

                      for manufacturing operations: the net sales value of production less the cost of all raw
                      stock, materials and supplies used in such production; or

                      for mercantile or non-manufacturing operations: the total net sales less cost of
                      merchandise sold, materials and supplies consumed in the operations or services
                      rendered by the Insured.

                      Any amount recovered under property damage coverage at selling price will be
                      considered to have been sold to the Insured’s regular customers and will be credited
                      against net sales.

                 3) In determining the indemnity payable as the Actual Loss Sustained, the Company will
                    consider the continuation of only those normal charges and expenses that would have
                    been earned had there been no interruption of production or suspension of business
                    operations or services.

                 4) If the Insured would have operated at a deficit had no interruption of production or
                    suspension of business operations or services happened, the following applies:

                      a) for Gross Earnings, the extent to which charges and expenses would have been
                         earned will be determined by subtracting the operating deficits from the charges and
                         expenses that necessarily continue.




Printed 13-Mar-2020                                                                                          Page 38
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 48 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      b) for Ordinary Payroll, the extent payroll would have been earned will be determined
                         by subtracting the excess, if any, of the operating deficit over the fixed charges that
                         need to continue from such payroll.

                 5) There is recovery hereunder to the extent that the Insured is:

                      a) wholly or partially prevented from producing goods or continuing business
                         operations or services;

                      b) unable to make up lost production within a reasonable period of time, not limited to
                         the period during which production is interrupted;

                      c) unable to continue such operations or services during the PERIOD OF LIABILITY;
                         and

                      d) able to demonstrate a loss of sales for the operations, services or production
                         prevented.

        C.       GROSS PROFIT

                 Measurement of Loss:

                 1) The recoverable GROSS PROFIT loss is the Actual Loss Sustained by the Insured of the
                    following due to the necessary interruption of business during the PERIOD OF
                    LIABILITY: a) Reduction in Sales b) Ordinary Payroll and c) Increase in Cost of Doing
                    Business. The amount payable as indemnity hereunder will be:

                      a) with respect to Reduction in Sales: The sum produced by applying the Rate of
                         Gross Profit to the amount by which the sales during the PERIOD OF LIABILITY
                         will fall short of the Standard Sales. In determining the Reduction in Sales, any
                         amount recovered under property damage coverage at selling price will be credited
                         against lost sales.

                      b) Ordinary Payroll, including taxes and charges dependent on the payment of wages,
                         during the PERIOD OF LIABILITY only to the extent such payroll would have
                         been earned had such loss not happened.

                            However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                            by:

                            (i) providing gainful employment for, or

                            (ii) paying less than the normal salary rate to,

                            all or part of its employees, the number of consecutive days of Ordinary Payroll may
                            be extended. This provision will not increase the total liability of this Company
                            beyond the amount it would have been liable for Ordinary Payroll costs without this
                            provision. Ordinary Payroll does not cover any portion of salaries or wages
                            included in Net Profit or fixed charges.


Printed 13-Mar-2020                                                                                          Page 39
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 49 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                      c) with respect to Increase in Cost of Doing Business:

                            (i) the additional expenditure necessarily and reasonably incurred for the sole
                                purpose of avoiding or diminishing the reduction in sales and a loss of Ordinary
                                Payroll which, but for that expenditure, would have taken place during the
                                PERIOD OF LIABILITY; but

                            (ii) not exceeding the sum produced by applying the Rate of Gross Profit to the
                                 amount of the reduction thereby avoided,

                      all less any sum saved during the PERIOD OF LIABILITY with respect to such of the
                      Insured Fixed Charges as may cease or be reduced because of such interruption of
                      business.

                 2) For the purposes of the Measurement of Loss:

                      Gross Profit is:

                      The amount produced by adding to the Net Profit the amount of the Insured Fixed
                      Charges, or if there be no Net Profit the amount of the Insured Fixed Charges less that
                      proportion of any loss from business operations as the amount of the Insured Fixed
                      Charges bears to all fixed charges.

                      Net Profit is:

                      The net operating profit (exclusive of all capital receipts and accruals and all outlay
                      properly chargeable to capital) resulting from the business of the Insured at the insured
                      locations after due provision has been made for all fixed charges and other expenses
                      including depreciation but before the deduction of any taxes on profits.

                      Insured Fixed Charges is:

                      All fixed charges unless specifically excluded herein. Ordinary Paryoll is not an Insured
                      Fixed Charge.

                      Sales is:

                      The money paid or payable to the Insured for goods sold and delivered and for services
                      rendered in the conduct of the business at an insured location.

                      Rate of Gross Profit is:

                      The rate of Gross Profit earned on the sales during the twelve full calendar months
                      immediately before the date of the physical loss or damage to the described property.

                      Standard Sales is:




Printed 13-Mar-2020                                                                                          Page 40
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 50 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      The sales during that period in the twelve months immediately before the date of the
                      physical loss or damage to the described property which corresponds with the PERIOD
                      OF LIABILITY.

                 3) In determining the indemnity payable as the Actual Loss Sustained:

                      a) if any fixed charges of the business are not insured hereunder, then, in computing
                         the amount recoverable hereunder as Increase in Cost of Doing Business, that
                         proportion only of the additional expenditure will be recoverable hereunder which
                         the sum of the Net Profit and the Insured Fixed Charges bears to the sum of the Net
                         Profit and all the fixed charges excluding Ordinary Payroll.

                      b) if during the PERIOD OF LIABILITY goods will be sold or services will be
                         rendered elsewhere than at the insured locations for the benefit of the business,
                         either by the Insured or by others on the Insured’s behalf, the money paid or payable
                         in respect of such sales or services will be included in arriving at the amount of sales
                         during the PERIOD OF LIABILITY.

                 4) The Insured will act with due diligence and dispatch in repairing or replacing physically
                    damaged buildings and equipment to the same or equivalent physical and operating
                    conditions that existed prior to the damage; and take whatever actions are necessary and
                    reasonable to minimize the loss payable hereunder.

                 GROSS PROFIT Exclusions: As respects GROSS PROFIT, the TIME ELEMENT
                 EXCLUSIONS B and C of this section do not apply and the following applies instead:

                 This Policy does not insure against any increase in loss due to damages for breach of
                 contract or for late or noncompletion of orders, or fines or penalties of any nature except
                 fines or penalties for breach of contract or for late or noncompletion of orders.

                 Coverage under GROSS PROFIT for the reduction in sales due to contract cancellation will
                 include only those sales that would have been earned under the contract during the PERIOD
                 OF LIABILITY.

        D.       EXTRA EXPENSE

                 Measurement of Loss:

                 The recoverable EXTRA EXPENSE loss will be the reasonable and necessary extra costs
                 incurred by the Insured of the following during the PERIOD OF LIABILITY:

                 1) extra expenses to temporarily continue as nearly normal as practicable the conduct of
                    the Insured’s business;

                 2) extra costs of temporarily using property or facilities of the Insured or others; and

                 3) costs to purchase finished goods from third parties to fulfill orders when such orders
                    cannot be met due to physical loss or damage to the Insured’s finished goods, less
                    payment received for the sale of such finished goods.


Printed 13-Mar-2020                                                                                          Page 41
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 51 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 less any value remaining at the end of the PERIOD OF LIABILITY for property obtained in
                 connection with the above.

                 If the Insured makes claim in accordance with the terms and conditions of the INSURED
                 OPTION clause, the PERIOD OF LIABILITY for EXTRA EXPENSE coverage will be the
                 PERIOD OF LIABILITY applicable to the Time Element coverage option selected.

                 EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the following applies:

                 1) TIME ELEMENT EXCLUSIONS C does not apply to item 3 above.

                 2) The following additional exclusions apply:

                      This Policy does not insure:

                      a) any loss of income.

                      b) costs that usually would have been incurred in conducting the business during the
                         same period had no physical loss or damage happened.

                      c) costs of permanent repair or replacement of property that has been damaged or
                         destroyed. However, this exclusion does not apply to item 3 above.

                      d) any expense recoverable elsewhere in this Policy.

        E.       LEASEHOLD INTEREST

                 Measurement of Loss:

                 The recoverable LEASEHOLD INTEREST incurred by the Insured of the following:

                 1) If the lease agreement requires continuation of rent; and if the property is wholly
                    untenantable or unusable, the actual rent payable for the unexpired term of the lease; or
                    if the property is partially untenantable or unusable, the proportion of the rent payable
                    for the unexpired term of the lease.

                 2) If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation
                    of law; the Lease Interest for the first three months following the loss; and the Net Lease
                    Interest for the remaining unexpired term of the lease.

                 3) As used above, the following terms mean:

                      Net Lease Interest:
                      That sum which placed at 6% interest rate compounded annually would equal the Lease
                      Interest (less any amounts otherwise payable hereunder).

                      Lease Interest:



Printed 13-Mar-2020                                                                                          Page 42
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 52 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      The excess rent paid for the same or similar replacement property over actual rent
                      payable plus cash bonuses or advance rent paid (including maintenance or operating
                      charges) for each month during the unexpired term of the Insured’s lease.

                 LEASEHOLD INTEREST Exclusions: As respects LEASEHOLD INTEREST, the
                 following applies:

                 1) This Policy does not insure loss directly resulting from physical loss or damage to
                    Personal Property.

                 2) TIME ELEMENT EXCLUSIONS A, B and C do not apply and the following applies
                    instead:

                      This Policy does not insure any increase in loss resulting from the suspension, lapse or
                      cancellation of any license, or from the Insured exercising an option to cancel the lease;
                      or from any act or omission of the Insured that constitutes a default under the lease.

        F.       RENTAL INSURANCE

                 Measurement of Loss:

                 The recoverable RENTAL INSURANCE loss is the Actual Loss Sustained by the Insured of
                 the following during the PERIOD OF LIABILITY:

                 1) the fair rental value of any portion of the property occupied by the Insured;

                 2) the income reasonably expected from rentals of unoccupied or unrented portions of such
                    property; and

                 3) the rental income from the rented portions of such property according to bona fide
                    leases, contracts or agreements in force at the time of loss,

                 all not to include noncontinuing charges and expenses.

                 RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME
                 ELEMENT EXCLUSIONS A does not apply and the following applies instead:

                 This Policy does not insure any loss of rental income during any period in which the insured
                 property would not have been tenantable for any reason other than an insured loss.

3.      PERIOD OF LIABILITY

        A.       The PERIOD OF LIABILITY applying to all TIME ELEMENT COVERAGES, except
                 GROSS PROFIT and LEASEHOLD INTEREST and as shown below or if otherwise
                 provided under any TIME ELEMENT COVERAGE EXTENSION, and subject to any Time
                 Limit provided in the LIMITS OF LIABILITY clause in the DECLARATIONS section, is
                 as follows:

                 1) For building and equipment, the period:


Printed 13-Mar-2020                                                                                          Page 43
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 53 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                      a) starting from the time of physical loss or damage of the type insured; and

                      b) ending when with due diligence and dispatch the building and equipment could be:

                            (i) repaired or replaced; and

                            (ii) made ready for operations,

                            under the same or equivalent physical and operating conditions that existed prior to
                            the damage.

                      c) not to be limited by the expiration of this Policy.

                 2) For building and equipment under construction:

                      a) the equivalent of the above period of time will be applied to the level of business
                         that would have been reasonably achieved after construction and startup would have
                         been completed had no physical damage happened; and

                      b) due consideration will be given to the actual experience of the business compiled
                         after completion of the construction and startup.

                 3) For stock-in-process and mercantile stock, including finished goods not manufactured
                    by the Insured, the time required with the exercise of due diligence and dispatch:

                      a) to restore stock in process to the same state of manufacture in which it stood at the
                         inception of the interruption of production or suspension of business operations or
                         services; and

                      b) to replace physically damaged mercantile stock.

                      This item does not apply to RENTAL INSURANCE.

                 4) For raw materials and supplies, the period of time:

                      a) of actual interruption of production or suspension of operations or services resulting
                         from the inability to get suitable raw materials and supplies to replace similar ones
                         damaged; but

                      b) limited to that period for which the damaged raw materials and supplies would have
                         supplied operating needs.

                 5) If water:

                      a) used for any manufacturing purpose, including but not limited to as a raw material or
                         for power;

                      b) stored behind dams or in reservoirs; and


Printed 13-Mar-2020                                                                                          Page 44
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 54 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                      c) on any insured location,

                      is released as the result of physical damage of the type insured to such dam, reservoir or
                      connected equipment, the Company’s liability for the actual interruption of production
                      or suspension of operations or services due to inadequate water supply will not extend
                      beyond 30 consecutive days after the damaged dam, reservoir or connected equipment
                      has been repaired or replaced.

                      This item does not apply to RENTAL INSURANCE.

                 6) For physically damaged exposed films, records, manuscripts and drawings, the time
                    required to copy from backups or from originals of a previous generation. This time
                    does not include research, engineering or any other time necessary to restore or recreate
                    lost information.

                      This item does not apply to RENTAL INSURANCE.

                 7) For physically damaged or destroyed property covered under DATA RESTORATION,
                    the period:

                      a) starting from the time of physical loss or damage to electronic data, programs or
                         software; and

                      b) ending when with due diligence and dispatch the electronic data, programs or
                         software could have been recreated or restored under the same or equivalent
                         physical and operating conditions that existed prior to the physical loss or damage.

                      This item does not apply to RENTAL INSURANCE.

        B.       The PERIOD OF LIABILITY applying to GROSS PROFIT is as follows:

                 1) The period:

                      a) starting from the time of physical loss or damage of the type insured; and

                      b) ending not later than the period of time shown in the LIMITS OF LIABILITY
                         clause of the DECLARATIONS section,

                      during which period the results of the business shall be directly affected by such
                      damage.

                      c) not to be limited by the expiration of this Policy.

                 2) For property under construction, the period:

                      a) starting on the date that production, business operation or service would have
                         commenced if physical damage of the type insured had not happened; and



Printed 13-Mar-2020                                                                                          Page 45
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 55 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                      b) ending not later than the period of time shown in the LIMITS OF LIABILITY
                         clause of the DECLARATIONS section,

                      during which period the results of the business shall be directly affected by such
                      damage.

                      c) not to be limited by the expiration of this Policy.

                      The Rate of Gross Profit and Standard Sales will be based on the experience of the
                      business after construction is completed and the probable experience during the
                      PERIOD OF LIABILITY.

        C.       The PERIOD OF LIABILITY does not include any additional time due to the Insured’s
                 inability to resume operations for any reason, including but not limited to:

                 1) making changes to the buildings, structures, machinery or equipment except as provided
                    in the LAW AND ORDINANCE clause in the PROPERTY DAMAGE section.

                 2) restaffing or retraining employees. However, this item does not apply to additional time
                    needed to train staff to use new machinery or equipment that replaces machinery or
                    equipment that suffered insured physical loss or damage, provided such training is
                    completed within 90 consecutive days after the new machinery or equipment has been
                    installed.

                 If two or more Periods of Liability apply such periods will not be cumulative.

4.      TIME ELEMENT EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME
        ELEMENT loss:

        This Policy does not insure:

        A.       Any loss during any idle period, including but not limited to when production, operation,
                 service or delivery or receipt of goods would cease, or would not have taken place or would
                 have been prevented due to:

                 1) physical loss or damage not insured by this Policy on or off of the insured location.

                 2) planned or rescheduled shutdown.

                 3) strikes or other work stoppage.

                 4) any other reason other than physical loss or damage insured under this Policy.

        B.       Any increase in loss due to:

                 1) suspension, cancellation or lapse of any lease, contract, license or orders.



Printed 13-Mar-2020                                                                                          Page 46
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 56 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 2) damages for breach of contract or for late or noncompletion of orders.

                 3) fines or penalties of any nature except fines or penalties for breach of contract or for late
                    or noncompletion of orders.

                 4) any other consequential or remote loss.

        C.       Any loss resulting from physical loss or damage to finished goods manufactured by the
                 Insured, or the time required for their reproduction.

        D.       Any loss resulting from the actual cash value portion of direct physical loss or damage by
                 fire caused by or resulting from terrorism.

5.      TIME ELEMENT COVERAGE EXTENSIONS

        This Policy also insures TIME ELEMENT loss, as provided by the TIME ELEMENT
        COVERAGES of this Policy, for the TIME ELEMENT COVERAGE EXTENSIONS described
        below.

        CYBER TIME ELEMENT COVERAGE EXTENSIONS

        A.       DATA SERVICE PROVIDER TIME ELEMENT

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the period of interruption at an insured location of off-premises data
                 processing or data transmission services, when the interruption is caused by any
                 accidental event at the facilities of the provider of such services that immediately prevents in
                 whole or in part the delivery of such provided services.

                 For the purposes of this Extension:

                 1) facilities of the provider of off-premises data processing or data transmission
                    services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                    Crimea Region of Ukraine, and

                 2) an accidental event to satellites will be considered an accidental event at the facilities of
                    the provider.

                 This Extension will apply when the period of interruption of off-premises data processing
                 or data transmission services is in excess of 24 hours.

                 Additional General Provisions:

                 1) The Insured will immediately notify the company providing off-premises data
                    processing or data transmission services of any interruption of such services.

                 2) The Company will not be liable if the interruption of such services is caused directly or
                    indirectly by the failure of the Insured to comply with the terms and conditions of any
                    contracts the Insured has entered into for such specified services.


Printed 13-Mar-2020                                                                                          Page 47
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 57 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

                 This Extension does not cover Actual Loss Sustained and EXTRA EXPENSE incurred by
                 the Insured covered by OWNED NETWORK INTERRUPTION coverage as provided in
                 this section of the Policy.

                 DATA SERVICE PROVIDER TIME ELEMENT Exclusions: As respects DATA SERVICE
                 PROVIDER TIME ELEMENT, the following applies:

                 1) Item B4 of the EXCLUSIONS clause in the PROPERTY DAMAGE section does not
                    apply except for B4 with respect to:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                      b) outgoing sewerage.

                 2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

                 As used above, the period of interruption of off-premises data processing or data
                 transmission services:

                 1) is the period starting with the time when an interruption of provided services happens;
                    and ending when with due diligence and dispatch the service could be wholly restored
                    and the location receiving the service could or would have resumed normal operations
                    following the restorations of service under the same or equivalent physical and operating
                    conditions as provided by the PERIOD OF LIABILITY clause in this section.

                 2) is limited to only those hours during which the Insured would or could have used
                    service(s) if it had been available.

                 3) does not extend to include the interruption of operations caused by any reason other than
                    interruption of the provided service(s).

        B.       OWNED NETWORK INTERRUPTION

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the period of interruption directly resulting from:

                 1) the failure of the Insured’s electronic data processing equipment or media to operate,
                    provided that such failure is the direct result of a cyber event directed at the NAMED
                    INSURED; or


Printed 13-Mar-2020                                                                                          Page 48
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 58 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 2) the Insured’s reasonable action to temporarily protect the Insured’s electronic data
                    processing equipment or media against an actual or immediately impending cyber
                    event directed at the NAMED INSURED, provided such action is necessary to prevent
                    failure of the Insured’s electronic data processing equipment or media to operate.

                 For the purposes of this Extension, the Insured’s electronic data processing equipment or
                 media can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or Crimea
                 Region of Ukraine.

                 As respects item 1 above, this Extension will apply when the period of interruption is in
                 excess of 48 hours.

                 As used above, the period of interruption:

                 1) is the period starting when the Insured’s electronic data processing equipment or
                    media fails to operate and ending when with due diligence and dispatch, the Insured’s
                    electronic data processing equipment or media could be restored to the same or
                    equivalent operating condition that existed prior to the failure.

                 2) does not include the additional time to make changes to the Insured’s electronic data
                    processing equipment or media.

        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS

        A.       CIVIL OR MILITARY AUTHORITY

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                 restricts or prohibits partial or total access to an insured location provided such order is the
                 direct result of physical damage of the type insured at the insured location or within five
                 statute miles/eight kilometres of it.

                 This Extension does not apply to LEASEHOLD INTEREST.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting at the time of such physical damage; and

                 2) ending not later than the number of consecutive days shown in the LIMITS OF
                    LIABILITY clause in the DECLARATIONS section,

                 this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                 any coverage provided in the TIME ELEMENT section.




Printed 13-Mar-2020                                                                                          Page 49
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 59 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        B.       CONTINGENT TIME ELEMENT EXTENDED

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                 of the type insured to property of the type insured at contingent time element locations
                 located within the TERRITORY of this Policy.

                 As respects CONTINGENT TIME ELEMENT EXTENDED:

                 1) Time Element loss recoverable under this Extension is extended to include the following
                    TIME ELEMENT COVERAGE EXTENSIONS:

                      CIVIL OR MILITARY AUTHORITY
                      CONTINGENT TIME ELEMENT EXTENDED
                      DATA SERVICE PROVIDER TIME ELEMENT
                      DELAY IN STARTUP
                      EXTENDED PERIOD OF LIABILITY
                      INGRESS/EGRESS
                      ON PREMISES SERVICES
                      SERVICE INTERRUPTION TIME ELEMENT

                 2) The Insured will influence and cooperate with the contingent time element location in
                    every way and take any reasonable and necessary action to mitigate the loss payable
                    hereunder.

                 3) TIME ELEMENT EXCLUSIONS C does not apply.

                 CONTINGENT TIME ELEMENT EXTENDED Exclusions: As respects CONTINGENT
                 TIME ELEMENT EXTENDED, the following additional exclusions apply:

                 This Policy does not insure loss resulting from:

                 1) lack of incoming or outgoing transmission of voice, data or video.

                 2) earth movement as respects a direct or indirect customer, supplier, contract
                    manufacturer or contract service provider located in the New Madrid Seismic Zone or
                    in the Pacific Northwest Seismic Zone.

        C.       INGRESS/EGRESS

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY due to the necessary interruption of the
                 Insured’s business due to partial or total physical prevention of ingress to or egress from an
                 insured location, whether or not the premises or property of the Insured is damaged,
                 provided that such prevention is a direct result of physical damage of the type insured to
                 property of the type insured.

                 INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS, the following additional
                 exclusions apply:


Printed 13-Mar-2020                                                                                          Page 50
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 60 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 This Policy does not insure loss resulting from:

                 1) lack of incoming or outgoing service consisting of electric, fuel, gas, water, steam,
                    refrigerant, sewerage and voice, data or video.

                 2) picketing or other action by strikers except for physical damage not excluded by this
                    Policy.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting at the time of such physical damage; and

                 2) ending not later than the number of consecutive days shown in the LIMITS OF
                    LIABILITY clause in the DECLARATIONS section,

                 this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                 any coverage provided in the TIME ELEMENT section.

        D.       LOGISTICS EXTRA COST

                 This Policy covers the extra cost incurred by the Insured during the PERIOD OF
                 LIABILITY due to the disruption of the normal movement of goods or materials:

                 1) directly between insured locations; or

                 2) directly between an insured location and a location of a direct customer, supplier,
                    contract manufacturer or contract service provider to the Insured,

                 provided that such disruption is a direct result of physical loss or damage of the type insured
                 to property of the type insured located within the TERRITORY of this Policy.

                 Measurement of Loss:

                 The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by
                 the Insured of the following:

                 1) extra costs to temporarily continue as nearly normal as practicable the movement of
                    goods or materials.

                 This Extension will apply when the PERIOD OF LIABILITY is in excess of 48 hours except
                 168 hours applies for earth movement and/or flood and/or wind.

                 LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXTRA COST, the
                 following additional exclusions apply:



Printed 13-Mar-2020                                                                                          Page 51
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 61 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 This Policy does not insure:

                 1) any loss resulting from disruption in the movement of goods or materials between
                    contingent time element locations.

                 2) any loss resulting from disruption of incoming or outgoing services consisting of
                    electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                 3) any loss of income.

                 4) costs that usually would have been incurred in conducting the business during the same
                    period had there been no disruption of normal movement of goods or materials.

                 5) costs of permanent repair or replacement of property that has been damaged or
                    destroyed.

                 6) any expense recoverable elsewhere in this Policy.

                 7) any loss resulting from disruption caused by loss or damage from earth movement in
                    California in the New Madrid Seismic Zone or in the Pacific Northwest Seismic
                    Zone.

                 8) any loss resulting from disruption caused by physical loss or damage to personal
                    property of the Insured while in transit.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting at the time of physical loss or damage causing the disruption of the normal
                    movement of goods or materials directly between insured locations; or directly between
                    the insured location and the location of the direct customer, supplier, contract
                    manufacturer or contract service provider to the Insured, and

                 2) ending not later than:

                      a) when with due diligence and dispatch the normal movement of goods or materials
                         directly between insured locations; or directly between the insured location and the
                         location of the direct customer, supplier, contract manufacturer or contract service
                         provider to the Insured could be resumed; or

                      b) the number of consecutive days shown in the LIMITS OF LIABILITY clause of the
                         DECLARATIONS section.

        E.       SERVICE INTERRUPTION TIME ELEMENT

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the period of service interruption at an insured location when the loss is


Printed 13-Mar-2020                                                                                          Page 52
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
            Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 62 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 caused by the interruption of incoming services consisting of electricity, gas, fuel, steam,
                 water, refrigeration or from the lack of outgoing sewerage service by reason of any
                 accidental event at the facilities of the supplier of such service located within this Policy’s
                 TERRITORY, that immediately prevents in whole or in part the delivery of such usable
                 services.

                 This Extension will apply when the period of service interruption is in excess of 24 hours.

                 Additional General Provisions:

                 1) The Insured will immediately notify the suppliers of services of any interruption of such
                    services.

                 2) The Company will not be liable if the interruption of such services is caused directly or
                    indirectly by the failure of the Insured to comply with the terms and conditions of any
                    contracts the Insured has for the supply of such specified services.

                 SERVICE INTERRUPTION TIME ELEMENT Exclusions: As respects SERVICE
                 INTERRUPTION TIME ELEMENT, the following applies:

                 1) The exclusions in the EXCLUSIONS clause in the PROPERTY DAMAGE section do
                    not apply except for:

                      a) A1, A2, A3, A6, B1, B2, and

                      b) B4 with respect to incoming or outgoing voice, data or video, and

                      c) D1 except with respect to fungus, mold or mildew.

                 2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

                 As used above, the period of service interruption:

                 1) is the period starting with the time when an interruption of specified services happens;
                    and ending when with due diligence and dispatch the service could be wholly restored
                    and the location receiving the service could or would have resumed normal operations
                    following the restorations of service under the same or equivalent physical and operating
                    conditions as provided by the PERIOD OF LIABILITY clause in this section.

                 2) is limited to only those hours during which the Insured would or could have used
                    service(s) if it had been available.



Printed 13-Mar-2020                                                                                          Page 53
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 63 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 3) does not extend to include the interruption of operations caused by any reason other than
                    interruption of the specified service(s).

        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS

        A.       ATTRACTION PROPERTY

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                 of the type insured to property of the type insured that attracts business to an insured
                 location and is within 1 statute mile/1.6 kilometres of the insured location.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting at the time of such physical damage; and

                 2) ending not later than the number of consecutive days shown in the LIMITS OF
                    LIABILITY clause in the DECLARATIONS section.

        B.       CRISIS MANAGEMENT

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                 restricts or prohibits partial or total access to an insured location, provided such order is a
                 direct result of:

                 1) a violent crime, suicide, attempted suicide, or armed robbery; or

                 2) a death or bodily injury caused by a workplace accident;

                 at such insured location.

                 For the purposes of this Extension only, a workplace accident shall be considered a sudden,
                 fortuitous event that happens during working hours and arises out of work performed in the
                 course and the scope of employment.

                 This Extension of coverage will apply when the PERIOD OF LIABILITY is in excess of 4
                 hours.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting with the time the civil or military authority prohibits access; and



Printed 13-Mar-2020                                                                                          Page 54
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 64 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 2) ending not later than the number of consecutive days shown in the LIMITS OF
                    LIABILITY clause in the DECLARATIONS section.

        C.       DELAY IN STARTUP

                 GROSS EARNINGS or GROSS PROFIT and EXTRA EXPENSE are extended to cover the
                 Actual Loss Sustained incurred by the Insured during the PERIOD OF LIABILITY due to
                 the reasonable and necessary delay in startup of business operations directly resulting from
                 physical loss or damage of the type insured to insured property under construction at an
                 insured location.

        D.       EXTENDED PERIOD OF LIABILITY

                 The GROSS EARNINGS and RENTAL INSURANCE coverages are extended to cover the
                 reduction in sales and rental income resulting from:

                 1) the interruption of business as covered by GROSS EARNINGS and RENTAL
                    INSURANCE;

                 2) for such additional length of time as would be required with the exercise of due
                    diligence and dispatch to restore the Insured’s business to the condition that would have
                    existed had no loss happened; and

                 3) commencing with the date on which the liability of the Company for loss resulting from
                    interruption of business would terminate if this Extension had not been included in this
                    Policy.

                 EXTENDED PERIOD OF LIABILITY Exclusions: As respects EXTENDED PERIOD OF
                 LIABILITY, the TIME ELEMENT EXCLUSIONS B of this section does not apply and the
                 following applies instead:

                 This Policy does not insure against any increase in loss due to damages for breach of
                 contract or for late or noncompletion of orders, or fines or penalties of any nature except
                 fines or penalties for breach of contract or for late or noncompletion of orders.

                 Coverage under this Extension for the reduction in sales and rental income due to contract
                 cancellation will include only those sales and rental income that would have been earned
                 under the contract during the extended period of liability.

                 Coverage under this Extension does not apply for more than the number of consecutive days
                 shown in the LIMITS OF LIABILITY clause of the DECLARATIONS section.

        E.       INTERRUPTION BY COMMUNICABLE DISEASE

                 If a location owned, leased or rented by the Insured has the actual not suspected presence of
                 communicable disease and access to such location is limited, restricted or prohibited by:

                 1) an order of an authorized governmental agency regulating the actual not suspected
                    presence of communicable disease; or


Printed 13-Mar-2020                                                                                          Page 55
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 65 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                    communicable disease,

                 this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured
                 during the PERIOD OF LIABILITY at such location with the actual not suspected presence
                 of communicable disease.

                 This Extension will apply when access to such location is limited, restricted, or prohibited in
                 excess of 48 hours.

                 INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
                 INTERRUPTION BY COMMUNICABLE DISEASE, the following additional exclusion
                 applies:

                 This Policy does not insure loss resulting from:

                 1) the enforcement of any law or ordinance with which the Insured was legally obligated to
                    comply prior to the time of the actual spread of communicable disease.

                 The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                 be:

                 The period of time:

                 1) starting at the time of the order of the authorized governmental agency or the Officer of
                    the Insured; and

                 2) ending not later than the number of consecutive days shown in the LIMITS OF
                    LIABILITY clause in the DECLARATIONS section,

                 this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                 any coverage provided in the TIME ELEMENT section.

        F.       ON PREMISES SERVICES

                 This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                 Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                 of the type insured to the following property located within 1,000 feet/300 metres of the
                 insured location:

                 1) Electrical equipment and equipment used for the transmission of voice, data or video.

                 2) Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video
                    transmission lines.




Printed 13-Mar-2020                                                                                          Page 56
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 66 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        G.       PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

                 This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                 exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                 temporary protection and preservation of property insured by this Policy provided such
                 action is necessary to prevent immediately impending insured physical loss or damage to
                 such insured property.

                 This Extension is subject to the deductible provisions that would have applied had the
                 physical loss or damage happened.

        H.       RELATED REPORTED VALUES

                 If reported TIME ELEMENT values include:

                 1) locations used by the Insured (such as branch stores, sales outlets and other plants) but
                    not listed on a schedule under this Policy; and

                 2) a TIME ELEMENT loss would result at such locations,

                 3) from insured physical loss or damage at an insured location,

                 then this Policy provides coverage for such resulting TIME ELEMENT loss in accordance
                 with the coverage applicable at such insured location.

        I.       RESEARCH AND DEVELOPMENT

                 The GROSS EARNINGS and GROSS PROFIT coverages are extended to insure the Actual
                 Loss Sustained by the Insured of continuing fixed charges and Ordinary Payroll directly
                 attributable to the interruption of research and development activities that in themselves
                 would not have produced income during the PERIOD OF LIABILITY.

                 The PERIOD OF LIABILITY for this Extension will be the period from the time of direct
                 physical loss or damage of the type insured to the time when the property could be repaired
                 or replaced and made ready for operations, but as respects GROSS PROFIT and Ordinary
                 Payroll such period of time shall not exceed the period of time shown in the LIMITS OF
                 LIABILITY clause of the DECLARATIONS section. Such period of time shall not be
                 limited by the date of expiration of this Policy.


        J.       SOFT COSTS

                 This Policy covers the Actual Loss Sustained incurred by the Insured of soft costs during the
                 PERIOD OF LIABILITY arising out of the delay of completion of buildings and additions
                 under construction directly resulting from physical loss or damage of the type insured to
                 insured property under construction at an insured location.




Printed 13-Mar-2020                                                                                          Page 57
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 67 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                   LOSS ADJUSTMENT AND SETTLEMENT

1.      REQUIREMENTS IN CASE OF LOSS

        The Insured will:

        1)       give immediate written notice to the Company of any loss.

        2)       protect the property from further loss or damage.

        3)       promptly separate the damaged and undamaged property; put it in the best possible order;
                 and furnish a complete inventory of the lost, destroyed, damaged and undamaged property
                 showing in detail the quantities, costs, actual cash value, replacement value and amount of
                 loss claimed.

        4)       give a signed and sworn proof of loss to the Company within 90 days after the loss, unless
                 that time is extended in writing by the Company. The proof of loss must state the
                 knowledge and belief of the Insured as to:

                 a) the time and origin of the loss.

                 b) the Insured’s interest and that of all others in the property.

                 c) the actual cash value and replacement value of each item and the amount of loss to each
                    item; all encumbrances; and all other contracts of insurance, whether valid or not,
                    covering any of the property.

                 d) any changes in the title, use, occupation, location, possession or exposures of the
                    property since the effective date of this Policy.

                 e) by whom and for what purpose any location insured by this Policy was occupied on the
                    date of loss, and whether or not it then stood on leased ground.

        5)       include a copy of all the descriptions and schedules in all policies and, if required, provide
                 verified plans and specifications of any buildings, fixtures, machinery or equipment
                 destroyed or damaged.

        6)       further, the Insured, will as often as may be reasonably required:

                 a) exhibit to any person designated by the Company all that remains of any property;

                 b) submit to examination under oath by any person designated by the Company and sign
                    the written records of examinations; and

                 c) produce for examination at the request of the Company:

                      (i) all books of accounts, business records, bills, invoices and other vouchers; or

                      (ii) certified copies if originals are lost,


Printed 13-Mar-2020                                                                                          Page 58
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 68 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 at such reasonable times and places that may be designated by the Company or its
                 representative and permit extracts and machine copies to be made.

2.      CURRENCY FOR LOSS PAYMENT

        Losses will be adjusted and paid in the currency of the United States of America unless directed
        otherwise by the Insured.

3.      PARTIAL PAYMENT OF LOSS SETTLEMENT

        In the event of insured physical loss or damage determined by the Company’s representatives to be
        in excess of the applicable Policy deductible, the Company will advance mutually agreed upon
        partial payment(s), subject to the Policy’s provisions. To obtain such partial payments, the Insured
        will submit a signed and sworn Proof of Loss as described in this Policy, with adequate supporting
        documentation.

4.      COLLECTION FROM OTHERS

        The Company will not be liable for any loss to the extent that the Insured has collected for such
        loss from others.

5.      SUBROGATION

        The Insured is required to cooperate in any subrogation proceedings. The Company may require
        from the Insured an assignment or other transfer of all rights of recovery against any party for loss
        to the extent of the Company’s payment.

        The Company will not acquire any rights of recovery that the Insured has expressly waived prior to
        a loss, nor will such waiver affect the Insured’s rights under this Policy.

        Any recovery from subrogation proceedings, less costs incurred by the Company in such
        proceedings, will be payable to the Insured in the proportion that the amount of:

        1)      any applicable deductible; and/or

        2)      any provable uninsured loss,

        bears to the entire provable loss amount.

6.      COMPANY OPTION

        The Company has the option to take all or any part of damaged property at the agreed or appraised
        value. The Company must give notice to the Insured of its intention to do so within 30 days after
        receipt of Proof of Loss.

7.      ABANDONMENT

        There may be no abandonment of any property to the Company.

Printed 13-Mar-2020                                                                                          Page 59
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 69 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



8.      APPRAISAL

        If the Insured and the Company fail to agree on the amount of loss, each will, on the written
        demand of either, select a competent and disinterested appraiser after:

        1)       the Insured has fully complied with all provisions of this Policy, including
                 REQUIREMENTS IN CASE OF LOSS; and

        2)       the Company has received a signed and sworn Proof of Loss from the Insured.

        Each will notify the other of the appraiser selected within 20 days of such demand.

        The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree
        upon an umpire within 30 days then, on the request of the Insured or the Company, the umpire will
        be selected by a judge of a court of record in the jurisdiction in which the appraisal is pending. The
        appraisers will then appraise the amount of loss, stating separately the actual cash value and
        replacement cost value as of the date of loss and the amount of loss, for each item of physical loss
        or damage or if, for TIME ELEMENT loss, the amount of loss for each TIME ELEMENT
        coverage of this Policy.

        If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to
        in writing by any two will determine the amount of loss.

        The Insured and the Company will each:

        1)       pay its chosen appraiser; and

        2)       bear equally the other expenses of the appraisal and umpire.

        A demand for APPRAISAL shall not relieve the Insured of its continuing obligation to comply
        with the terms and conditions of this Policy, including as provided under REQUIREMENTS IN
        CASE OF LOSS.

        The Company will not be held to have waived any of its rights by any act relating to appraisal.

9.      SUIT AGAINST THE COMPANY

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
        equity unless:

        1)       the Insured has fully complied with all the provisions of this Policy; and

        2)       legal action is started within twelve months after inception of the loss.

        If under the insurance laws of the jurisdiction in which the property is located, such twelve months’
        limitation is invalid, then any such legal action must be started within the shortest limit of time
        permitted by such laws.



Printed 13-Mar-2020                                                                                          Page 60
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 70 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


10.     SETTLEMENT OF CLAIMS

        The amount of loss for which the Company may be liable will be paid within 30 days after:

        A.       proof of loss as described in this Policy is received by the Company; and

        B.       when a resolution of the amount of loss is made either by:

                 1) written agreement between the Insured and the Company; or

                 2) the filing with the Company of an award as provided in the APPRAISAL clause of this
                    section.




Printed 13-Mar-2020                                                                                          Page 61
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 71 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                                                 GENERAL PROVISIONS

1.      CANCELLATION/NON-RENEWAL

        This Policy may be:

        A.       cancelled at any time at the request of the Insured by surrendering this Policy to the
                 Company or by giving written notice to the Company stating when such cancellation will
                 take effect; or

        B.       cancelled by the Company by giving the Insured not less than:

                 1) 60 days’ written notice of cancellation; or

                 2) 10 days’ written notice of cancellation if the Insured fails to remit, when due, payment
                    of premium for this Policy; or

        C.       non-renewed by the Company by giving the Insured not less than 60 days’ written notice of
                 non-renewal.

        Return of any unearned premium will be calculated on the customary short rate basis if the Insured
        cancels and on a pro-rata basis if the Company cancels this Policy. Return of any unearned
        premium will be made by the Company as soon as practicable.

2.      INSPECTIONS

        The Company, at all reasonable times, will be permitted, but will not have the duty, to inspect
        insured property. The Company does not address life, safety or health issues.

        The Company’s:

        A.       right to make inspections;

        B.       making of inspections; or

        C.       providing recommendations or other information in connection with any inspections,

        will not constitute an undertaking, on behalf of or for the benefit of the Insured or others. The
        Company will have no liability to the Insured or any other person because of any inspection or
        failure to inspect.

        When the Company is not providing jurisdictional inspections, the Owner/Operator has the
        responsibility to assure that jurisdictional inspections are performed as required, and to assure that
        required jurisdictional Operating Certificates are current for their pressure equipment.

3.      PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS

        A.       If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy
                 applies, and if certain provisions are required by law to be stated in this Policy, this Policy


Printed 13-Mar-2020                                                                                          Page 62
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
              Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 72 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 will be read so as to eliminate such conflict or deemed to include such provisions for insured
                 locations within such jurisdictions.

        B.       The Company will provide to the Insured copies of endorsements mandated for use by the
                 laws of states in the United States of America. The endorsements modify this Policy with
                 respect to any insured property located in the state in which the endorsement applies.

        C.       As respects the United States, its territories and possessions and the Commonwealth of
                 Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
                 event defined as a Certified Act of Terrorism under the terms of the SUPPLEMENTAL
                 UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) attached to
                 this Policy shall be considered an act of terrorism within the terms of this Policy.

                 Notwithstanding anything contained in this Policy to the contrary, this Policy provides
                 coverage for direct physical loss or damage to insured property and any resulting TIME
                 ELEMENT loss, as provided in the TIME ELEMENT section of this Policy, caused by or
                 resulting from a Certified Act of Terrorism in accordance with the terms and conditions of
                 the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM
                 ENDORSEMENT(S) attached to this Policy. Any difference in limit between loss
                 recoverable under the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                 TERRORISM ENDORSEMENT(S) and this Policy is not recoverable under this Policy.

4.      LIBERALIZATION

        If during the period that insurance is in force under this Policy, any filed rules or regulations
        affecting the same are revised by statute so as to broaden the insurance without additional premium
        charge, such extended or broadened insurance will inure to the benefit of the Insured within such
        jurisdiction, effective the date of the change specified in such statute.

5.      MISREPRESENTATION AND FRAUD

         This entire Policy will be void if, whether before or after a loss, an Insured has:

         A.      willfully concealed or misrepresented any material fact or circumstance concerning this
                 insurance, the subject thereof, any insurance claim, or the interest of an Insured.

         B.      made any attempt to defraud the Company.

         C.      made any false swearing.

6.      LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

        A.       The Company will pay for loss to specified property insured under this Policy to each
                 specified Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear,
                 and to each specified Mortgagee as its interest may appear, under all present or future
                 mortgages upon such property, in order of precedence of the mortgages.

        B.       The interest of the Lender or Mortgagee (as the case may be) in property insured under this
                 Policy will not be invalidated by:


Printed 13-Mar-2020                                                                                          Page 63
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 73 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



                 1) any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the
                    property.

                 2) foreclosure, notice of sale, or similar proceedings with respect to the property.

                 3) change in the title or ownership of the property.

                 4) change to a more hazardous occupancy.

                 The Lender or Mortgagee will notify the Company of any known change in ownership,
                 occupancy, or hazard and, within 10 days of written request by the Company, may pay the
                 increased premium associated with such known change. If the Lender or Mortgagee fails to
                 pay the increased premium, all coverage under this Policy will cease.

        C.       If this Policy is cancelled at the request of the Insured or its agent, the coverage for the
                 interest of the Lender or Mortgagee will terminate 10 days after the Company sends to the
                 Lender or Mortgagee written notice of cancellation, unless:

                 1) sooner terminated by authorization, consent, approval, acceptance, or ratification of the
                    Insured's action by the Lender or Mortgagee, or its agent.

                 2) this Policy is replaced by the Insured, with a policy providing coverage for the interest
                    of the Lender or Mortgagee, in which event coverage under this Policy with respect to
                    such interest will terminate as of the effective date of the replacement policy,
                    notwithstanding any other provision of this Policy.

        D.       The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under
                 this Policy, by giving the Lender or Mortgagee written notice 60 days prior to the effective
                 date of cancellation, if cancellation is for any reason other than non-payment. If the debtor,
                 mortgagor, or owner has failed to pay any premium due under this Policy, the Company may
                 cancel this Policy for such non-payment, but will give the Lender or Mortgagee written
                 notice 10 days prior to the effective date of cancellation. If the Lender or Mortgagee fails to
                 pay the premium due by the specified cancellation date, all coverage under this Policy will
                 cease.

        E.       The Company has the right to invoke this Policy's SUSPENSION clause. The suspension of
                 insurance will apply to the interest of the Lender or Mortgagee in any machine, vessel, or
                 part of any machine or vessel, subject to the suspension. The Company will provide the
                 Lender or Mortgagee at the last known address a copy of the suspension notice.

        F.       If the Company pays the Lender or Mortgagee for any loss, and denies payment to the
                 debtor, mortgagor or owner, the Company will, to the extent of the payment made to the
                 Lender or Mortgagee be subrogated to the rights of the Lender or Mortgagee under all
                 securities held as collateral to the debt or mortgage. No subrogation will impair the right of
                 the Lender or Mortgagee to sue or recover the full amount of its claim. At its option, the
                 Company may pay to the Lender or Mortgagee the whole principal due on the debt or
                 mortgage plus any accrued interest. In this event, all rights and securities will be assigned



Printed 13-Mar-2020                                                                                          Page 64
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 74 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


                 and transferred from the Lender or Mortgagee to the Company, and the remaining debt or
                 mortgage will be paid to the Company.

        G.       If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the
                 Insured's failure to do so, will render proof of loss within 60 days of notice and will be
                 subject to the provisions of this Policy relating to APPRAISAL, SETTLEMENT OF
                 CLAIMS, and SUIT AGAINST THE COMPANY.

        H.       Other provisions relating to the interests and obligations of the Lender or Mortgagee may be
                 added to this Policy by agreement in writing.

7.      OTHER INSURANCE

        A.       If there is any other insurance that would apply in the absence of this Policy, this Policy will
                 apply only after such insurance whether collectible or not.

        B.       In no event will this Policy apply as contributing insurance.

        C.       The Insured is permitted to have other insurance over any limits or sublimits of liability
                 specified elsewhere in this Policy without prejudice to this Policy. The existence of any
                 such insurance will not reduce any limit or sublimit of liability in this Policy. Any other
                 insurance that would have provided primary coverage in the absence of this Policy will not
                 be considered excess.

        D.       The Insured is permitted to have other insurance for all, or any part, of any deductible in this
                 Policy. The existence of such other insurance will not prejudice recovery under this Policy.
                 If the limits of liability of such other insurance are greater than this Policy’s applicable
                 deductible, this Policy’s insurance will apply only after such other insurance has been
                 exhausted.

        E.       If this Policy is deemed to contribute with other insurance, the limit of liability applicable at
                 each location, for the purposes of such contribution with other insurers, will be the latest
                 amount described in this Policy or the latest location value on file with the Company.

        F.       National Flood Insurance Program: This Policy shall respond as excess over those terms and
                 conditions concurrent with the Standard Flood Insurance Policy issued to the Insured, its
                 renewal or replacement thereof.

                 The flood deductible for locations described on Flood Prone Locations, Appendix B will be
                 reduced by one dollar for each dollar recovered under the Standard Flood Insurance Policy
                 until no deductible applies.

8.      POLICY MODIFICATION

         This Policy contains all of the agreements between the Insured and the Company concerning this
         insurance. The Insured and the Company may request changes to this Policy. This Policy can be
         changed only by endorsements issued by the Company and made a part of this Policy.

         Notice to any agent or knowledge possessed by any agent or by any other person will not:


Printed 13-Mar-2020                                                                                          Page 65
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
              Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 75 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



         A.      create a waiver, or change any part of this Policy; or

         B.      prevent the Company from asserting any rights under the provisions of this Policy.

9.      REDUCTION BY LOSS

        Claims paid under this Policy will not reduce its limit of liability, except claims paid will reduce
        any annual aggregate limit.

10.     SUSPENSION

        On discovery of a dangerous condition, the Company may immediately suspend this insurance on
        any machine, vessel or part thereof by giving written notice to the Insured. The suspended
        insurance may be reinstated by the Company. Any unearned premium resulting from such
        suspension will be returned by the Company.

11.     TITLES

        The titles in this Policy are only for reference. The titles do not in any way affect the provisions of
        this Policy.

12.     ASSIGNMENT

        Assignment of this Policy will not be valid except with the written consent of the Company.

13.     DEFINITIONS

        The following terms when appearing in boldface in this Policy mean:

        actual cash value:
        the amount it would cost to repair or replace insured property, on the date of loss, with material of
        like kind and quality, with proper deduction for obsolescence and physical depreciation.

        annual aggregate:
        the Company’s maximum amount payable during any policy year.

        communicable disease:
        disease which is:

        A.       transmissible from human to human by direct or indirect contact with an affected individual
                 or the individual’s discharges, or

        B.       Legionellosis.

        contaminant:
        anything that causes contamination.




Printed 13-Mar-2020                                                                                          Page 66
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 76 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        contamination:
        any condition of property due to the actual or suspected presence of any foreign substance,
        impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
        virus, disease causing or illness causing agent, fungus, mold or mildew.

        contingent time element location:
        A.    any location:

                 1) of a direct customer, supplier, contract manufacturer or contract service provider to the
                    Insured;

                 2) of any company under a royalty, licensing fee or commission agreement with the
                    Insured;

        B.       any location of a company that is a direct or indirect customer, supplier, contract
                 manufacturer or contract service provider to a location described in A1 above,

        not including locations of any company directly or indirectly supplying to, or receiving from, the
        Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

        cyber event:
        any act involving the malicious or unauthorized access to, operation of, or use of electronic data
        processing equipment or media, regardless of any other cause or event contributing concurrently
        or in any other sequence of loss. However, physical loss or damage by fire, explosion or sprinkler
        leakage resulting from cyber event will not be considered to be loss by cyber event within the
        terms and conditions of this Policy.

        date or time recognition:
        the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing or
        processing of data involving one or more dates or times, including the Year 2000.

        earth movement:
        any natural or man-made earth movement including, but not limited to earthquake or landslide,
        regardless of any other cause or event contributing concurrently or in any other sequence of loss.
        However, physical loss or damage by fire, explosion, sprinkler leakage, or flood resulting from
        earth movement will not be considered to be loss by earth movement within the terms and
        conditions of this Policy.

        electronic data processing equipment or media:
        any computer, computer system or component, hardware, network, microprocessor, microchip,
        integrated circuit or similar devices or components in computer or non-computer equipment,
        operating systems, data, programs or other software stored on electronic, electro-mechanical,
        electro-magnetic data processing or production equipment, whether the property of the Insured or
        not.

        fine arts:
        paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
        sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of



Printed 13-Mar-2020                                                                                          Page 67
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 77 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        rarity, historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry,
        precious stones, precious metals, watercraft, aircraft, money, securities.

        flood:
        flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or
        tidal water; the release of water, the rising, overflowing or breaking of boundaries of natural or
        man-made bodies of water; or the spray therefrom; all whether driven by wind or not; or sewer
        back-up resulting from any of the foregoing; regardless of any other cause or event, whether
        natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or
        damage from flood associated with a storm or weather disturbance whether or not identified by
        name by any meteorological authority, is considered to be flood within the terms of this Policy.
        However, physical loss or damage by fire, explosion or sprinkler leakage resulting from flood is
        not considered to be loss by flood within the terms and conditions of this Policy.

        irreplaceable:
        an item which cannot be replaced with other of like kind and quality.

        location:
        A.     as specified in the Schedule of Locations, or

        B.       if not so specified in the Schedule of Locations:

                 1) a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing),

                      a) bounded on all sides by public streets, clear land space or open waterways, each not
                         less than 50 feet/15 metres wide. Any bridge or tunnel crossing such street, space or
                         waterway will render such separation inoperative for the purpose of this definition.

        New Madrid Seismic Zone:
        Arkansas, United States of America, counties of:
        Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard, Jackson,
        Lawrence, Lee, Lonoke, Mississippi, Monroe, Phillips, Poinsett, Prairie, Randolph, Sharp, St.
        Francis, White, Woodruff

        Illinois, United States of America, counties of:
        Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Franklin, Gallatin,
        Hamilton, Hardin, Jackson, Jasper, Jefferson, Johnson, Lawrence, Madison, Marion, Massac,
        Monroe, Perry, Pope, Pulaski, Randolph, Richland, Saline, St. Clair, Union, Wabash, Washington,
        Wayne, White, Williamson

        Indiana, United States of America, counties of:
        Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick

        Kentucky, United States of America, counties of:
        Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves, Henderson,
        Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean, Muhlenberg, Todd, Trigg,
        Union, Webster




Printed 13-Mar-2020                                                                                          Page 68
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 78 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        Mississippi, United States of America, counties of:
        Alcorn, Benton, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica

        Missouri, United States of America, counties of:
        Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New
        Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott, Shannon, St. Francois, St. Louis, City
        of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne

        Tennessee, United States of America, counties of:
        Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
        Henderson, Henry, Houston, Humphreys, Lake, Lauderdale, Madison, McNairy, Montgomery,
        Obion, Perry, Shelby, Stewart, Tipton, Weakley

        normal:
        the condition that would have existed had no physical loss or damage happened.

        normal cost:
        the cost associated with the movement of goods or materials suffering the disruption that the
        Insured would have incurred had no physical loss or damage causing disruption happened.

        occurrence:
        the sum total of all loss or damage of the type insured, including any insured TIME ELEMENT
        loss, arising out of or caused by one discrete event of physical loss or damage, except as respects
        the following:

        A.       terrorism: occurrence shall mean the sum total of all loss or damage of the type insured,
                 including any insured TIME ELEMENT loss, arising out of or caused by all acts of
                 terrorism during a continuous period of seventy-two (72) hours.

        B.       earth movement: occurrence shall mean the sum total of all loss or damage of the type
                 insured, including any insured TIME ELEMENT loss, arising out of or caused by all earth
                 movement(s) during a continuous period of seventy-two (72) hours.

        off-premises data processing or data transmission services:
        the storage or processing of data performed off-premises of the Insured’s property, including the
        transmission of voice, data or video over a single, or combination of, computer or communication
        networks.

        Pacific Northwest Seismic Zone:
        Oregon, United States of America, counties of:
        Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
        Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

        Washington, United States of America, counties of:
        Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
        Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, Whatcom

        British Columbia (includes Vancouver Island), Canada:
        South of 50° N latitude and west of 120° W longitude


Printed 13-Mar-2020                                                                                          Page 69
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 79 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282



        period of operational testing:
        the period of time beginning 24 hours prior to the earlier of the following:

        A.       introduction, into a system, of feedstock or other materials for processing or handling;

        B.       commencement of fuel or energy supply to a system,

        and ending with the earlier of the following:

        A.       the expiration date or cancellation date of this Policy.

        B.       if specified, the number of consecutive days shown in the LIMITS OF LIABILITY clause in
                 the DECLARATIONS section.

        physical loss or damage to electronic data, programs or software:
        the destruction, distortion or corruption of electronic data, programs or software.

        representative company(ies):
        Factory Mutual Insurance Company, FM Insurance Company Limited or FM Insurance Europe
        S.A.; Affiliated FM Insurance Company; Appalachian Insurance Company or any other company
        issuing a local policy at the direction of the Company.

        soft costs:
        costs over and above those that are normal at an insured location undergoing renovation or in the
        course of construction, limited to the following:

        A.       construction loan fees - the additional cost incurred to rearrange loans necessary for the
                 completion of construction, repairs or reconstruction including; the cost to arrange
                 refinancing, accounting work necessary to restructure financing, legal work necessary to
                 prepare new documents, charges by the lenders for the extension or renewal of loans
                 necessary.

        B.       commitment fees, leasing and marketing expenses - the cost of returning any commitment
                 fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing
                 due to loss of tenant(s) or purchaser(s).

        C.       additional fees for architects, engineers, consultants, attorneys and accountants needed for
                 the completion of construction, repairs or reconstruction.

        D.       property taxes, building permits, additional interest on loans, realty taxes and insurance
                 premiums.

        terrorism:
        any act, involving the use or threat of: force, violence, dangerous conduct, interference with the
        operations of any business, government or other organization or institution, or any similar act,

        when the effect or apparent purpose is:



Printed 13-Mar-2020                                                                                          Page 70
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
             Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 80 of 92
                                                                                                  Account No. 1-53523
                                                                                                   Policy No. 1063282


        A.       to influence or instill fear in any government (de jure or de facto) or the public, or any
                 segment of either; or

        B.       to further or to express support for, or opposition to, any political, religious, social,
                 ideological or similar type of objective or position.

        transmission and distribution systems:
        transmission and distribution systems including but not limited to electricity, gas, fuel, steam,
        water, refrigeration, sewerage, voice, data, and video. Such systems shall include poles, towers and
        fixtures, overhead conductors and devices, underground and underwater conduit, underground and
        underwater conductors and devices, line transformers, service meters, street lighting and signal
        systems.

        valuable papers and records:
        written, printed or otherwise inscribed documents and records, including books, maps, films,
        drawings, abstracts, deeds, mortgages and manuscripts, all of which must be of value to the
        Insured.

        wind:
        direct action of wind including substance driven by wind. Wind does not mean or include
        anything defined as flood in this Policy.




Printed 13-Mar-2020                                                                                          Page 71
Advantage - TE Select - United States - 2016 (2019 update) ©2019 FM Global. All rights reserved
                          Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 81 of 92




                                                                                                                                                    Account No. 1-53523
                                                                                                                                                    Policy No. 1063282
                                                                     SCHEDULE OF LOCATIONS, APPENDIX A


Location ID   Index No      Name                                          Street                                                  City              State/Prov             Postal Code

CA03          002547.01     152 Geary Street, LLC                         152 Geary Street & 153 Maiden Lane                      San Francisco     California             94108-5602

CA06                        Thor 900 Santa Fe, LLC                        900-902 & 910 South Santa Fe Avenue                     Los Angeles       California             90021-1727

CA07                        Thor 385 17 Street, LLC                       385 17th Street                                         Oakland           California             94612-3336

CA08          076420.10     Thor 634 Second Street, LLC & Thor 634, LLC   634 - 636 Second Street                                 San Francisco     California             94107-2015

CA09          076822.56     Thor 130-150 Shoreline LLC                    130-150 Shoreline Drive                                 Redwood City      California             94065-1400

CA10          003516.82     Thor 600 Bancroft LLC                         600-630 Bancroft Way                                    Berkeley          California             94710-2224

CO02                        Thor 228 South Mill Street, LLC               228-230 South Mill Street                               Aspen             Colorado               81611-1927

DC01          002655.89     Thor 3000 M Street, LLC                       3000 M Street Northwest                                 Washington        District of Columbia   20007-3701

FA11          003076.20     Thor 630 East Atlantic, LLC                   630-638 East Atlantic Avenue                            Delray Beach      Florida                33483-5326

FA13                        Thor 250 Wynwood, LLC                         250 Northwest 24th Street                               Miami             Florida                33127-4337
                                                                          2800 NW 2nd Avenue aka 230 NW 29th Street, 239 & 329
                                                                          NW 28th Street, 2812, 2818 & 2838 NW 2nd Avenue, 208
FA14          003821.70     Thor 2800 Northwest 2nd Avenue, LLC           NW 28th Street                                       Miami                Florida                33127-4427
                                                                          20155 Northeast 38th Court
FL01          001469.70     PV I, LLC                                     Apartment 2701                                       Aventura             Florida                33180-3269

FL02          000422.06     Thor Gallery at Beach Place, LLC              17 South Fort Lauderdale Beach Boulevard (A1A)          Fort Lauderdale   Florida                33316-1515

                            663 Lincoln Road, LLC -663 Lincoln Road Mezz,
FL05          088616.22     LLC & Lincoln Road Group, LLC                 663 Lincoln Road                                        Miami Beach       Florida                33139-2915

FL07                        Thor 2724 Northwest 2nd Avenue, LLC           2722-2732 Northwest 2nd Avenue                          Miami             Florida                33127-4140

FL08                        Thor 120 NE 39th Street, LLC                  118-120 Northeast 39th Street                           Miami             Florida                33127-2912

FL09                        Thor ASB 605 Lincoln Road LLC                 605 Lincoln Road, Units 100, 110 & 120                  Miami Beach       Florida                33139-2900

GA01          083835.48     Thor Gallery at South Dekalb, LLC             2801, 2845, 2847, 2849 and 2853 Candler Road            Decatur           Georgia                30034

                                                                          216, 218, 226, 230, 232 North Peoria Street
IL07          003424.33     Thor 905 W Fulton LLC                         905 West Fulton Market                                  Chicago           Illinois               60607-1308

IL08                        Thor 1229 West Randolph, LLC                  1229 West Randolph Street                               Chicago           Illinois               60607-2308

IL09                        Thor 942 Fulton Street, LLC                   942 West Fulton Market                                  Chicago           Illinois               60607-1323

IL11                        Thor 1003 West Fulton Market, LLC             1003 West Fulton                                        Chicago           Illinois               60607-1124
                            Thor 816 W Fulton Owner LLC, Thor 816 W
                            Fulton Holdings LLC, Thor 306 N Halsted Owner 813 W. Wayman St., 816 W. Fulton St., 820 W. Fulton St.,
IL13          003708.44     LLC, Thor West Fulton LLC                     314 N. Halsted, 300 N. Halsted St., 810 West Fulton St.  Chicago          Illinois               61064-1005

IL14          003720.42     800 W Fulton Market                           800 West Fulton Market                                  Chicago           Illinois               60607-1302
                            Thor Palmer House Holdings LLC; Thor Palmer
IL3           064541.09     House Hotel & Shops, LLC                    17 & 27 East Monroe Street                                Chicago           Illinois               60603-5608

MA01          013259.51     Thor 825 Washington LLC                       825 Washington St                                       Norwood           Massachusetts          02062-3441


NJ02          031820.21     Bridgewater Center of Excellence              1042 US Highway 202/206                                 Bridgewater       New Jersey             08807-1245


NJ02A         031820.21     Bridgewater Center of Excellence              1041 US Highway 202/206, Building L                     Bridgewater       New Jersey             08807-2907


NJ02B         031820.21     Bridgewater Center of Excellence              1041 US Highway 202/206, Building K                     Bridgewater       New Jersey             08807-2907


NJ02C         031820.21     Bridgewater Center of Excellence              1041 US Highway 202/206, Building M                     Bridgewater       New Jersey             08807-2907




                                                                                      Page 1 of 4
                          Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 82 of 92




                                                                                                                                               Account No. 1-53523
                                                                                                                                               Policy No. 1063282
                                                                       SCHEDULE OF LOCATIONS, APPENDIX A


Location ID   Index No      Name                                            Street                                               City          State/Prov            Postal Code


NJ02D         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Building N                  Bridgewater   New Jersey            08807-2907


NJ02E         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Building JR-1               Bridgewater   New Jersey            08807-2907


NJ02F         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Building JR-2               Bridgewater   New Jersey            08807-2907


NJ02G         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Building JD                 Bridgewater   New Jersey            08807-2907


NJ02H         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Building JO                 Bridgewater   New Jersey            08807-2907


NJ02I         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, PDF Warehouse PDF & ASD     Bridgewater   New Jersey            08807-2907

NJ02J         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Parking Garage              Bridgewater   New Jersey            08807-2907

NJ02K         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Cen. Util. Plt.             Bridgewater   New Jersey            08807-2907

NJ02L         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Cooling Tower               Bridgewater   New Jersey            08807-2907

NJ02M         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Fire Pump B1                Bridgewater   New Jersey            08807-2907

NJ02N         031820.21     Bridgewater Center of Excellence                1041 US Highway 202/206, Fire Pump B2                Bridgewater   New Jersey            08807-2907

NJ02O         031820.21     Bridgewater Center of Excellence                1042 US Highway 202/206, Hy                          Bridgewater   New Jersey            08807-2907

NJ02P         031820.21     Bridgewater Center of Excellence                1042 US Highway 202/206, Guard House                 Bridgewater   New Jersey            08807-2907

                            Thor 1400 Washington Street, LLC; 1400
                            Washington ASPL, LLC; Jensen 1400
NJ03                        Washington Street, LLC                          1400 Washington Street                               Hoboken       New Jersey            07030-9402

NJ04                        The Sephardic Heritage Museum, Inc.             619 W County Line Rd                                 Lakewood      New Jersey            08701-1215

NJ05                                                                        95 Greene Street                                     Jersey City   New Jersey            07302-3815

N100                        Joseph Sitt & Bert Dweck                        169 Mercer Street                                    New York      New York              10012-3278

N101          003208.36     Thor 526 West 111th Street, LLC                 526 West 111th Street                                New York      New York              10025-1976

N102                        Thor 424 Broome, LLC                            424 Broome Street, Unit 1                            New York      New York              10013-3227

N103          003275.14     Thor 180 Bedford, LLC                           176-180 Bedford aka 155-157 North 7th Street         Brooklyn      New York              11249-2921
                                                                            1205, 1207-1213 Bowery, 1101-1119 Bowery aka 3019-
N104                        Thor Persily, LLC                               3023 West 12th Street                                Brooklyn      New York              11224-2806


N14A          021389.08     446 West 14th Street Associates, LLC            446-448 West 14th Street                             New York      New York              10014-1004


N27A          000676.92     88 Greenwich Owner, LLC                         88 Greenwich Street                                  New York      New York              10006-2204


NY01                        92 Rivington, LLC; Thor 92 Rivington Street, LLC 92 Rivington Street                                 New York      New York              10002-2217

NY04                        1102 Surf Avenue, LLC                           1102-1104 Surf Avenue                                Brooklyn      New York              11224-2814

NY06          003091.64     Thor 17 West 125th Street, LLC                  17 West 125th Street                                 New York      New York              10027-4513

NY09          001469.78     Thor 139 5th Avenue, LLC                        139 5th Avenue                                       New York      New York              10010-7104

NY100         003249.97     215 West 116th Street, LLC                      215 West 116th Street                                New York      New York              10026-2410

                                                                            135 East 125th Street
NY101         003251.67     135 East 125th Street, LLC                      124-132 East 126th Street                            New York      New York              10035-1614

                                                                            432 Park Avenue
NY102                       432 Park Avenue 63A, LLC                        Apartment 63A                                        New York      New York              10022-3553




                                                                                         Page 2 of 4
                          Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 83 of 92




                                                                                                                                   Account No. 1-53523
                                                                                                                                   Policy No. 1063282
                                                                      SCHEDULE OF LOCATIONS, APPENDIX A


Location ID   Index No      Name                                         Street                                         City       State/Prov            Postal Code

                                                                         24 West 40th Street
NY103                       Thor 24 West 40th Investment, LLC            Floors 4,5,6                                   New York   New York              10118

NY104         021352.66     IT 2211 Owner LLC                            2211 Broadway                                  New York   New York              10024-6263

NY106         003475.91     The Jame Hotel                               23-27 Grand Street                             New York   New York              10013-1618

NY108                       392 Linden LLC                               392 Linden St                                  Brooklyn   New York              11237-5801

NY109                                                                    138-35 39th Avenue                             Flushing   New York              11354-4420

NY11          021360.01     25 West 39th Street Realty, LLC              25 West 39th Street                            New York   New York              10018-3805

NY13          001469.80     933 Broadway, LLC                            929-933 Broadway                               New York   New York              10010-6005

                            588-590 5th Avenue, LLC & Thor Fifth Avenue,
NY16          000157.41     LLC                                          590 5th Avenue                                 New York   New York              10036-4702

                            Coney Greenberg Weiss Surf, LLC & Coney
NY19                        Greenberg, LLC                               1114-1116 Surf Avenue                          Brooklyn   New York              11224-2814

NY20                        Ida's Coney, LLC                             1314-1316 Bowery Street                        Brooklyn   New York              11224

NY21                        1319 Bowery Realty, LLC**                    1318-1324 Bowery Street                        Brooklyn   New York              11224

NY22          002039.80     Kaufman Coney, LLC**                         1220-1228 Bowery Street                        Brooklyn   New York              11224-2807

NY23          002039.81     Saleh Coney, LLC**                           3044-3062 West 12th Street                     Brooklyn   New York              11224-2803

NY24                        TYL Coney, LLC                               1218 Bowery Street                             Brooklyn   New York              11224

NY25                        1527 Surf Avenue, LLC**                      1527 Surf Avenue                               Brooklyn   New York              11224

NY28          021382.19     24th Street Retail, LLC                      124 West 24th Street                           New York   New York              10011-1904

NY29          001515.67     470 Broadway, LLC                            470 Broadway                                   New York   New York              10013-2620

NY30          001528.45     440 Broadway Realty Associates, LLC          440 Broadway                                   New York   New York              10013-2520

NY32          002072.50     60 East 66th Street, LLC.                    60 East 66th Street                            New York   New York              10065-6540
                            Soho Mews 3H, LLC; Soho Mews 3F, LLC; Soho
                            Mews 3G, LLC; Soho Mews 4C, LLC; Soho
NY33          002236.87     Mews 4H, LLC; Soho Mews 3C, LLC            311 W Broadway                                   New York   New York              10013-2298

NY43          021370.61     597 Scribner, LLC                            597 5th Avenue and 3 East 48th Street          New York   New York              10017-1020

NY51                        Fitlin Eldorado LLC                          1216-1218 Surf Avenue and 1215 Bowery Street   Brooklyn   New York              11224

NY55          002603.12     Thor 494 Broadway, LLC; Jensen 494, LLC      494 Broadway                                   New York   New York              10012-4459
                            Thor 1836 Ocean Parkway, LLC; 1836 Ocean
NY57          002606.55     Parkway, LLC                                 1836 Ocean Parkway                             Brooklyn   New York              11223-3051

NY62          002803.68     Thor Atlantic Gardens, LLC                   525-541 Atlantic Avenue                        Brooklyn   New York              11217-2620

NY63                        Thor 1006 Madison, LLC; 1006 Madison, LLC    1006 Madison Avenue                            New York   New York              10075-1841

NY64          002803.69     Thor 209 Smith Street, LLC                   209 Smith Street                               Brooklyn   New York              11201-6549

NY65                        Thor 725 8th Avenue, LLC                     725 8th Avenue                                 New York   New York              10036-7002

NY66                        496 Broadway, LLC                            496 Broadway                                   New York   New York              10012-4495

NY68          002789.65     115 Mercer, LLC                              115 Mercer Street                              New York   New York              10012-3972

NY70          021366.18     Thor 545 Madison, LLC                        545 Madison Avenue                             New York   New York              10022-4219

NY71                        Thor 452 West Broadway, LLC                  452 West Broadway                              New York   New York              10012-3141




                                                                                     Page 3 of 4
                          Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 84 of 92




                                                                                                                                                     Account No. 1-53523
                                                                                                                                                     Policy No. 1063282
                                                                          SCHEDULE OF LOCATIONS, APPENDIX A


Location ID   Index No      Name                                             Street                                                   City           State/Prov            Postal Code

NY73          021368.96     Thor 680 Madison Avenue, LLC                     680 Madison Avenue                                       New York       New York              10065-7246

NY74                        Thor 38 Park Row, LLC                            36-38 Park Row                                           New York       New York              10038-1550

NY75          021348.77     Thor Milford Retail, LLC                         700 8th Avenue                                           New York       New York              10036-3901

NY77                        Thor 519 Fulton Street, LLC                      519 Fulton Street                                        Brooklyn       New York              11201-5215

NY78          002914.41     Thor 164 5th Avenue, LLC                         164 5th Avenue                                           New York       New York              10010-5989

NY79          000991.73     Thor 172 Fifth Avenue, LLC                       172 Fifth Avenue                                         New York       New York              10010

                                                                             3029, 3030 & 3070-3090 Stillwell Avenue
                                                                             1213 &1301 Boardwalk West
NY7A          001469.77     Singer Coney, LLC                                3057 Henderson Walk                                      Brooklyn       New York              11224

NY7B          001469.77     Ramin Coney, LLC                                 1228 Surf Avenue                                         Brooklyn       New York              11224-2816

NY81          002950.68     Thor 840 West End Avenue, LLC                    840 West End Avenue                                      New York       New York              10025

NY82          002950.66     Thor 100 North 3rd, LLC                          100 North 3rd Street                                     Brooklyn       New York              11249-3910

                                                                             1566 Third Avenue
NY83                        Thor 1566 Third Avenue, LLC                      182-184 East 88th Street                                 New York       New York              10128-3105

                                                                             195 Bowery Street
NY85                        Thor 195 Bowery, LLC                             161 Chrystie Street                                      New York       New York              10002-2875

NY90                        Thor 350 West Broadway, LLC                      350 West Broadway                                        New York       New York              10013-2354

NY92          003008.18     Thor 98 Morningside Avenue, LLC                  98 Morningside Avenue                                    New York       New York              10027-5133

NY93                        31 Greene Street Soho, LLC                       31 Greene Street                                         New York       New York              10013-2540

NY94                        Thor 50 Bond Street, LLC                         50 Bond Street                                           New York       New York              10012-2460

NY98                        Colt 158 Franklin, LLC                           158 Franklin Street                                      New York       New York              10013-2934

                                                                             180 Livingston Street, 178-192 Livingston Street and 159-
NY99          021612.18     Thor 180 Livingston, LLC                         177 Schermerhorn Street                                   Brooklyn      New York              11201-5861
                            Thor 907 Market Street LLC and Thor 907
PA02          036560.21     Market FM LLC                                    907 Market Street                                        Philadelphia   Pennsylvania          19107-3110

TN01          084835.50     Cannery Owner, LLC                               1 Cannery Row                                            Nashville      Tennessee             37203-4153

TN02          084835.50     Cannery Owner, LLC                               521 8th Avenue South                                     Nashville      Tennessee             37203-4237

TN03          084835.50     Cannery Owner, LLC                               527 8th Avenue                                           Nashville      Tennessee             37203-4533

TN04                        Cannery Owner, LLC                               807 Palmer Pl                                            Nashville      Tennessee             37203-4132
                                                                             NW Corner of FM 1093 and FM 723, Pad J -9555 Spring
                            Thor Ranch, LLC; Thor Ranch II, LLC - Cinco      Green Blvd, Pad F - 9333 Spring Green Blvd, Pad D -
TX01          002121.06     Ranch                                            25230 FM 1093 Rd                                         Katy           Texas                 77494-7939

                                                                             3200-3300 Kirby Drive
TX02          074407.27     Thor Kirby Group 3, LLC                          3333 Lake Street                                         Houston        Texas                 77098-3217

TX05          003696.23     Thor St. Elmo N6 LLC; St. Elmo Owner, LLC        1005 E Saint Elmo Rd                                     Austin         Texas                 78745-1298
                            Thor 5202 Ben White LLC and Thor 5202 Ben
TX06          003721.50     White TIC LLC                                    5202 East Ben White Boulevard                            Austin         Texas                 78741-7316




                                                                                         Page 4 of 4
                       Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 85 of 92

                                                                                                                                           Account No.   1-53523
                                                                                                                                           Policy No.    1063282
                                                         FLOOD PRONE LOCATIONS, APPENDIX B


Index No    Location No.   Name                                            Street                                        City              Postal Code   State/Prov

002547.01   CA03           152 Geary Street, LLC                           152 Geary Street & 153 Maiden Lane            San Francisco     94108-5602    California

076420.10   CA08           Thor 634 Second Street, LLC & Thor 634, LLC     634 - 636 Second Street                       San Francisco     94107-2015    California

076822.56   CA09                                                           130-150 Shoreline Drive                       Redwood City      94065-1400    California

003516.82   CA10                                                           600-630 Bancroft Way                          Berkeley          94710-2224    California

                                                                           20155 Northeast 38th Court
001469.70   FL01           PV I, LLC                                       Apartment 2701                                Aventura          33180-3269    Florida
                                                                           17 South Fort Lauderdale Beach Boulevard
000422.06   FL02           Thor Gallery at Beach Place, LLC                (A1A)                                         Fort Lauderdale   33316-1515    Florida
                           663 Lincoln Road, LLC -663 Lincoln Road Mezz,
088616.22   FL05           LLC & Lincoln Road Group, LLC                   663 Lincoln Road                              Miami Beach       33139-2915    Florida

            FL09           Thor ASB 605 Lincoln Road LLC                   605 Lincoln Road, Units 100, 110 & 120        Miami Beach       33139-2900    Florida

                                                                           2801, 2845, 2847, 2849 and 2853 Candler
83835.48    GA01                                                           Road                                          Decatur           30034         Georgia

            N104           Thor Persily, LLC                               1205 Bowery Street                            Brooklyn          11224-2806    New York

000676.92   N27A           88 Greenwich Owner, LLC                         88 Greenwich Street                           New York          10006-2204    New York


003475.91   NY106          The Jame Hotel                                  23-27 Grand Street                            New York          10013-1618    New York


002039.80   NY22           Kaufman Coney, LLC**                            1220-1228 Bowery Street                       Brooklyn          11224         New York


002039.81   NY23           Saleh Coney, LLC**                              3044-3062 West 12th Street                    Brooklyn          11224         New York


            NY24           TYL Coney, LLC                                  1218 Bowery Street                            Brooklyn          11224         New York


            NY25           1527 Surf Avenue, LLC**                         1527 Surf Avenue                              Brooklyn          11224         New York

                           Soho Mews 3H, LLC; Soho Mews 3F, LLC; Soho
                           Mews 3G, LLC; Soho Mews 4C, LLC; Soho Mews
002236.87   NY33           4H, LLC; Soho Mews 3C, LLC                 311 W Broadway                                     New York          10013-2298    New York

                                                                           1216-1218 Surf Avenue and 1215 Bowery
            NY51           Fitlin Eldorado LLC                             Street                                        Brooklyn          11224         New York
                                                                           3029, 3030 & 3070-3090 Stillwell Avenue
                                                                           1213 &1301 Boardwalk West
001469.77   NY7A           Singer Coney, LLC                               3057 Henderson Walk                           Brooklyn          11224         New York

001469.77   NY7B           Ramin Coney, LLC                                1228 Surf Avenue                              Brooklyn          11224-2816    New York

            NY90           Thor 350 West Broadway, LLC                     350 West Broadway                             New York          10013-2354    New York


                                                                           NW Corner of FM 1093 and FM 723, Pad J -
                           Thor Ranch, LLC; Thor Ranch II, LLC - Cinco     9555 Spring Green Blvd, Pad F - 9333 Spring
002121.06   TX01           Ranch                                           Green Blvd, Pad D - 25230 FM 1093 Rd          Katy              77494-7939    Texas




                                                                                1
                      Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 86 of 92




                                                                                                                     Account No.   1-53523
                                                                                                                     Policy No.    1063282


                                                             WIND AREAS, APPENDIX C


Index No    Location No.   Name                     Street                                            City           Postal Code    State/Prov

Wind Areas Tier 1

                           Thor 630 East Atlantic,
003076.20   FA11           LLC                     630-638 East Atlantic Avenue                       Delray Beach   33483-5326        FL

                           Thor 250 Wynwood,
*           FA13           LLC                      250 Northwest 24th Street                         Miami          33127-4337        FL

                                                    239 NW 28th Street, 329 NW 28th Street~2800 NW
                                                    2nd Ave, 2812 NW 2nd Ave, 2818 NW 2nd Ave, 2838
                                                    NW 2nd Ave~230 NW 29th Street, 208 NW 28th
                           Thor 2800 Northwest      Street~229 NW 27th Terrace, 235 NW 27 Terrace &
*           FA14           2nd Avenue, LLC          245 NW 27th                                     Miami            33127             FL

                           Thor 2724 Northwest
*           FL07           2nd Avenue, LLC          2722-2732 Northwest 2nd Avenue                    Miami          33127-4140        FL

                           Thor 120 NE 39th
*           FL08           Street, LLC              118-120 Northeast 39th Street                     Miami          33127-2912        FL


                           663 Lincoln Road, LLC -
                           663 Lincoln Road
                           Mezz, LLC & Lincoln
088616.22   FL05           Road Group, LLC         663 Lincoln Road                                   Miami Beach    33139-2915        FL

                           Thor ASB 605 Lincoln
*           FL09           Road, LLC                605 Lincoln Road, Units 100, 110 & 120            Miami Beach    33139-2900        FL


Wind Areas Tier 2
                           Thor Kirby Group 3,
074407.27   TX02           LLC                      3200-3300 Kirby Drive~3333 Lake Street            Houston        77098-3217        TX

                           Thor Ranch, LLC; Thor NW Corner of FM 1093 and FM 723, Pad J -9555
                           Ranch II, LLC - Cinco Spring Green Blvd, Pad F - 9333 Spring Green Blvd,
002121.06   TX01           Ranch                 Pad D - 25230 FM 1093 Rd                             Katy           77494-7939        TX



Wind Areas United States Northeast

013259.51   MA01                                    825 Washington St                                 Norwood        02062-3441        MA


                           Thor 1400 Washington
                           Street, LLC; 1400
                           Washington ASPL,
                           LLC; Jensen 1400
*           NJ03           Washington Street, LLC 1400 Washington Street                              Hoboken        07030-9402        NJ

                           The Sephardic Heritage
*           NJ04           Museum, Inc.             619 W County Line Rd                              Lakewood       08701-1215        NJ


002039.80   NY22           Kaufman Coney, LLC       1220-1228 Bowery Street                           Brooklyn       11224             NY




                                                                                1
                      Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 87 of 92




                                                                                                                       Account No.   1-53523
                                                                                                                       Policy No.    1063282


                                                              WIND AREAS, APPENDIX C


Index No    Location No.   Name                      Street                                                 City       Postal Code    State/Prov

002039.81   NY23           Saleh Coney, LLC          3044-3062 West 12th Street                             Brooklyn   11224             NY

                           Thor 1836 Ocean
                           Parkway, LLC; 1836
002606.55   NY57           Ocean Parkway, LLC        1836 Ocean Parkway                                     Brooklyn   11223-3051        NY


*           N104           Thor Persily, LLC         1205 Bowery Street                                     Brooklyn   11224-2806        NY


            N103           Thor 180 Bedford, LLC 176-180 Bedford aka 155-157 North 7th Street               Brooklyn   11249             NY


*           NY04           1102 Surf Avenue, LLC 1102-1104 Surf Avenue                                      Brooklyn   11224             NY
                           Coney Greenberg
                           Weiss Surf, LLC &
*           NY19           Coney Greenberg, LLC 1114-1116 Surf Avenue                                       Brooklyn   11224             NY


*           NY24           TYL Coney, LLC            1218 Bowery Street                                     Brooklyn   11224             NY


*           NY51           Fitlin Eldorado LLC       1216-1218 Surf Avenue and 1215 Bowery Street           Brooklyn   11224             NY
                           Thor Atlantic Gardens,
002803.68   NY62           LLC                       525-541 Atlantic Avenue                                Brooklyn   11217-2620        NY
                           Thor 209 Smith Street,
002803.69   NY64           LLC                       209 Smith Street                                       Brooklyn   11201-6549        NY


002950.66   NY82           Thor 100 North 3rd, LLC   100 North 3rd Street                                   Brooklyn   11249-3910        NY

                           Thor 180 Livingston,      180 Livingston Street, 178-192 Livingston Street and
021612.18   NY99           LLC                       159-177 Schermerhorn Street                            Brooklyn   11201-5861        NY
                           Thor 519 Fulton Street,
*           NY77           LLC                     519 Fulton Street                                        Brooklyn   11201-5215        NY

                                                     3029, 3030 & 3070-3090 Stillwell Avenue~12-13 &
001469.77   NY7A           Singer Coney, LLC         1301 Boardwalk West~3057 Hnerderson Walk               Brooklyn   11224-2816        NY


1469.77     NY7B           Ramin Coney, LLC          1228 Surf Avenue # 30

                           588-590 5th Avenue,
                           LLC & Thor Fifth
000157.41   NY16           Avenue, LLC               590 5th Avenue                                         New York   10036-4702        NY
                           88 Greenwich Owner,
000676.92   N27A           LLC                       88 Greenwich Street                                    New York   10006-2204        NY
                           Thor 172 Fifth Avenue,
000991.73   NY79           LLC                    172 Fifth Avenue                                          New York   10010             NY
                           Thor 139 5th Avenue,
001469.78   NY09           LLC                       139 5th Avenue                                         New York   10010-7104        NY


001469.80   NY13           933 Broadway, LLC         929-933 Broadway                                       New York   10010-6005        NY


001515.67   NY29           470 Broadway, LLC         470 Broadway                                           New York   10013-2620        NY




                                                                                2
                      Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 88 of 92




                                                                                                                 Account No.   1-53523
                                                                                                                 Policy No.    1063282


                                                             WIND AREAS, APPENDIX C


Index No    Location No.   Name                     Street                                            City       Postal Code    State/Prov
                           440 Broadway Realty
001528.45   NY30           Associates, LLC          440 Broadway                                      New York   10013-2520        NY
                           60 East 66th Street,
002072.50   NY32           LLC                      60 East 66th Street                               New York   10065-6540        NY

                           Soho Mews 3H, LLC;
                           Soho Mews 3F, LLC;
                           Soho Mews 3G, LLC;
                           Soho Mews 4C, LLC;
                           Soho Mews 4H, LLC;
002236.87   NY33           Soho Mews 3C, LLC        311 W Broadway                                    New York   10013-2298        NY

                           Thor 494 Broadway,
002603.12   NY55           LLC; Jensen 494, LLC     494 Broadway                                      New York   10012-4459        NY


002789.65   NY68           115 Mercer, LLC          115 Mercer Street                                 New York   10012-3972        NY
                           Thor 164 5th Avenue,
002914.41   NY78           LLC                      164 5th Avenue                                    New York   10010-5989        NY
                           Thor 840 West End
002950.68   NY81           Avenue, LLC              840 West End Avenue                               New York   10025             NY
                           Thor 98 Morningside
003008.18   NY92           Avenue, LLC              98 Morningside Avenue                             New York   10027-5133        NY
                           Thor 17 West 125th
003091.64   NY06           Street, LLC              17 West 125th Street                              New York   10027-4513        NY
                           Thor 526 West 111th
003208.36   N101           Street, LLC              526 West 111th Street                             New York   10025-1976        NY
                           215 West 116th Street,
003249.97   NY100          LLC                    215 West 116th Street                               New York   10026-2410        NY
                           135 East 125th Street,
003251.67   NY101          LLC                      135 East 125th Street~124-132 East 126th Street   New York   10035-1614        NY


003475.91   NY106          The Jame Hotel           23-27 Grand Street                                New York   10013-1618        NY


021348.77   NY75           Thor Milford Retail, LLC 700 8th Avenue                                    New York   10036-3901        NY


021352.66   NY104          IT 2211 Owner LLC        2211 Broadway                                     New York   10024-6263        NY
                           25 West 39th Street
021360.01   NY11           Realty, LLC              25 West 39th Street                               New York   10018-3805        NY


021366.18   NY70           Thor 545 Madison, LLC 545 Madison Avenue                                   New York   10022-4219        NY
                           Thor 680 Madison
021368.96   NY73           Avenue, LLC              680 Madison Avenue                                New York   10065-7246        NY


021370.61   NY43           597 Scribner, LLC        597 5th Avenue and 3 East 48th Street             New York   10017-1020        NY


021382.19   NY28           24th Street Retail, LLC 124 West 24th Street                               New York   10011-1904        NY
                           446 West 14th Street
021389.08   N14A           Associates, LLC          446-448 West 14th Street                          New York   10014-1004        NY
                           Joseph Sitt & Bert
*           N100           Dweck                    169 Mercer Street                                 New York   10012-3278        NY



                                                                               3
                     Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 89 of 92




                                                                                                           Account No.   1-53523
                                                                                                           Policy No.    1063282


                                                            WIND AREAS, APPENDIX C


Index No   Location No.   Name                     Street                                       City       Postal Code    State/Prov

*          N102           Thor 424 Broome, LLC 424 Broome Street, Unit 1                        New York   10013-3227        NY

                          92 Rivington, LLC; Thor
                          92 Rivington Street,
*          NY01           LLC                     92 Rivington Street                           New York   10002-2217        NY
                          432 Park Avenue 63A,
*          NY102          LLC                      432 Park Avenue~Apartment 63A                New York   10022-3553        NY
                          Thor 24 West 40th
*          NY103          Investment, LLC          24 West 40th Street~Floors 4,5,6             New York   10118             NY

                          Thor 1006 Madison,
                          LLC; 1006 Madison,
*          NY63           LLC                      1006 Madison Avenue                          New York   10075-1841        NY
                          Thor 725 8th Avenue,
*          NY65           LLC                      725 8th Avenue                               New York   10036-7002        NY


*          NY66           496 Broadway, LLC        496 Broadway                                 New York   10012-4495        NY
                          Thor 452 West
*          NY71           Broadway, LLC            452 West Broadway                            New York   10012-3141        NY


*          NY74           Thor 38 Park Row, LLC 36-38 Park Row                                  New York   10038-1550        NY
                          Thor 1566 Third
*          NY83           Avenue, LLC              1566 Third Avenue~182-184 East 88th Street   New York   10128-3105        NY


*          NY85           Thor 195 Bowery, LLC     195 Bowery Street~161 Chrystie Street        New York   10002-2875        NY
                          Thor 350 West
*          NY90           Broadway, LLC            350 West Broadway                            New York   10013-2354        NY
                          31 Greene Street Soho,
*          NY93           LLC                    31 Greene Street                               New York   10013-2540        NY
                          Thor 50 Bond Street,
*          NY94           LLC                      50 Bond Street                               New York   10012-2460        NY


*          NY98           Colt 158 Franklin, LLC   158 Franklin Street                          New York   10013-2934        NY




                                                                             4
         Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 90 of 92

                                                                                     Account No. 1-53523
                                                                                      Policy No. 1063282

                          SUPPLEMENTAL UNITED STATES
                    CERTIFIED ACT OF TERRORISM ENDORSEMENT

This Endorsement is applicable to all insured property in the United States, its territories and
possessions and the Commonwealth of Puerto Rico.

Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
amended.

In consideration of a premium charged of USD 165,000, this Policy, subject to the terms and conditions
therein and in this Endorsement, covers direct physical loss or damage to insured property and any
resulting TIME ELEMENT loss, as provided in the TIME ELEMENT section of the Policy, caused by or
resulting from a Certified Act of Terrorism as defined herein.

Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in
this Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the
effect that such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
under the LIMITS OF LIABILITY clause of the DECLARATIONS section of this Policy.

With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts
for which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
(including subsequent action of Congress pursuant to the Act) which includes a provision stating that if
the aggregate insured losses exceed USD 100,000,000,000 during any calendar year, neither the United
States Government nor any insurer that has met its insurer deductible shall be liable for the payment of
any portion of the amount of such losses that exceed USD 100,000,000,000. If the aggregate insured
losses for all insurers exceed USD 100,000,000,000, your coverage may be reduced.

The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
partially reimbursed by the United States Government under a formula established by Federal Law.
Under this formula, the United States pays 80% of covered terrorism losses exceeding a statutorily
established retention by the insurer referenced in this Policy. The premium charged for this coverage is
provided above.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
Endorsement or the Policy.

The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

For the purposes of this Endorsement, a “Certified Act of Terrorism” means any act that is certified by the
Secretary of the Treasury, in consultation with the Secretary of Homeland Security, and the Attorney
General of the United States, to be an act of terrorism pursuant to the federal Terrorism Risk Insurance
Act of 2002 as amended and extended. The criteria contained in that Act for a “Certified Act of
Terrorism” include the following:

A.    The act resulted in aggregate losses in excess of USD 5,000,000; and

B.    The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
      committed by an individual or individuals as part of an effort to coerce the civilian population of

Form FMG7308                                    Page 1 of 2                            Edition January 2020
        Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 91 of 92

     the United States or to influence the policy or affect the conduct of the United States Government
     by coercion.




Form FMG7308                                  Page 2 of 2                          Edition January 2020
         Case 1:20-cv-03380-AT Document 1-1 Filed 04/30/20 Page 92 of 92




                                 FILING EXEMPTION NOTICE


Various states have enacted laws which suspend the requirement for the filing of rates and forms
used for commercial and large commercial risks. This notice is being sent to you in accordance with
the following states’ requirement for the insurance company to notify clients affected by this law. If
you have any questions or concerns, please contact your Account Manager.

Applicable States:
Kentucky
Michigan
Missouri
Pennsylvania
South Dakota




Form FMG7547                                 Page 1 of 1                       January 2019
Factory Mutual Insurance Company
